Exhibit 10.16

 

 

STOCK PURCHASE AGREEMENT

By and Among

THE SELLERS NAMED HEREIN

and

ENVESTNET, INC.

 

 

Dated as of February 9, 2012

 

 



--------------------------------------------------------------------------------

CONTENTS

 

Clause         Page   ARTICLE I    DEFINITIONS      1    1.1    Certain Defined
Terms      1    ARTICLE II    SALE AND PURCHASE OF THE COMPANY COMMON STOCK     
7    2.1    Sale and Purchase of the Company Common Stock      7    2.2   
Optionholders      7    2.3    Purchase Price      7    2.4    Adjustment to the
Purchase Price      7    2.5    The Closing      9    2.6    Sellers’
Representative      11    ARTICLE III    REPRESENTATIONS AND WARRANTIES OF
SELLERS      11    3.1    Corporate Organization      11    3.2   
Capitalization      12    3.3    Authority; No Violation      12    3.4   
Consents and Approvals      13    3.5    Reports      13    3.6    Financial
Statements      14    3.7    Undisclosed Liabilities      14    3.8    Absence
of Certain Changes or Events      14    3.9    Legal Proceedings      14    3.10
   Taxes and Tax Returns      15    3.11    Net Operating Losses      16    3.12
   Employee Benefit Plans      17    3.13    Labor Union      18    3.14   
Compliance with Applicable Law      18    3.15    Material Contracts      18   
3.16    Environmental Liability      19    3.17    Insurance      20    3.18   
Title to Properties      20    3.19    Intellectual Property      20    3.20   
Broker’s Fees      21    3.21    Eligibility      21   



--------------------------------------------------------------------------------

CONTENTS

 

Clause         Page   3.22    Books and Records      22    3.23    Material
Clients      22    3.24    Services      22    3.25    Collective Investment
Funds      22    3.26    No Additional Representations      22    ARTICLE IV   
REPRESENTATIONS AND WARRANTIES OF PURCHASER      23    4.1    Corporate
Organization      23    4.2    Authority; No Violation      23    4.3   
Consents and Approvals      24    4.4    Financial Wherewithal      24    4.5   
Legal Proceedings      24    4.6    Compliance with Applicable Law      24   
4.7    Agreements with Regulatory Agencies      24    4.8    Broker’s Fees     
24    4.9    No Additional Representations      24    ARTICLE V    COVENANTS
RELATING TO CONDUCT OF BUSINESS      25    5.1    Conduct of Business of Company
Prior to the Closing Date      25    5.2    Forbearances of Sellers      25   
5.3    No Solicitation      26    ARTICLE VI    ADDITIONAL AGREEMENTS      27   
6.1    Regulatory Matters      27    6.2    Access to Information      27    6.3
   Public Disclosure      28    6.4    Employees; Employee Benefit Matters     
28    6.5    Certain Client Matters      29    6.6    Cooperation      30    6.7
   Non-Solicitation      30    6.8    Tax Matters      32    6.9    Financial
Statements      34    6.10    Surrender and Cancellation of Stock Options     
35    6.11    Collective Investment Funds      35    6.12    Transition Services
     35   



--------------------------------------------------------------------------------

CONTENTS

 

Clause         Page   ARTICLE VII    CONDITIONS PRECEDENT      35    7.1   
Conditions to Each Party’s Obligation to Effect the Closing      35    7.2   
Conditions to Obligations of Purchaser      36    7.3    Conditions to
Obligations of Sellers      37    ARTICLE VIII    TERMINATION AND AMENDMENT     
37    8.1    Termination      37    8.2    Effect of Termination      38    8.3
   Amendment      38    8.4    Extension; Waiver      38    ARTICLE IX   
INDEMNIFICATION      38    9.1    Survival of Representations and Warranties and
Agreements      38    9.2    Indemnification by Sellers      39    9.3   
Indemnification by Purchaser      40    9.4    Indemnification Procedure      41
   9.5    Certain Offsets; Tax Treatment of Payments      43    9.6   
Pre-Closing Taxes      43    9.7    Interpretation of Representations and
Warranties      43    9.8    Exclusive Remedy      43    ARTICLE X    GENERAL
PROVISIONS      44    10.1    Expenses      44    10.2    Notices      44   
10.3    Interpretation      45    10.4    Counterparts      45    10.5    Entire
Agreement      45    10.6    Governing Law; Jurisdiction; Waiver of Jury Trial
     45    10.7    Attorneys’ Fees      46    10.8    Severability      46   
10.9    Assignment; Third Party Beneficiaries      46    10.10    Legal
Representation      46    10.11    Post-Closing Releases      47   



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

Stock Purchase Agreement (“Agreement”), dated as of February 9, 2012 by and
among the parties set forth on Schedule A annexed hereto (“Sellers”) and
Envestnet, Inc., a Delaware corporation (“Purchaser”). Certain capitalized terms
have the meanings given to such terms in Article I.

RECITALS

A. WHEREAS, Sellers are the owners of all of the outstanding shares of capital
stock of Prima Capital Holding, Inc., a Colorado corporation (“Company”),
representing all of the outstanding shares of capital stock of Company;

B. WHEREAS, Purchaser wishes to purchase from Sellers, and Sellers wish to sell
to Purchaser, the Company Common Stock in accordance with the provisions set
forth herein; and

C. WHEREAS, concurrently with the execution hereof, Purchaser has entered into
an employment letter agreement with J. Gibson Watson (the “Watson Employment
Letter”).

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth herein, and for other good and
valuable consideration, and intending to be legally bound, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

1.1 Certain Defined Terms. Unless the context otherwise requires, the following
terms, when used in this Agreement, shall have the respective meanings specified
below (such meanings to be equally applicable to the singular and plural forms
of the terms defined):

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended.

“Advisers Act” shall mean the Investment Advisers Act of 1940, as amended.

“Affiliate” of a Person shall mean any Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. Notwithstanding the foregoing, with respect to
Purchaser, the term “Affiliate” shall only include Purchaser and its direct and
indirect controlled subsidiaries and shall not include any shareholder of
Purchaser or any Affiliate of such shareholder other than an Affiliate that is
Purchaser or its direct or indirect controlled subsidiaries.

“Agreed Claims” shall have the meaning stated in Section 9.4(c).

“Agreement” shall have the meaning stated in the preamble to this document.

 

1



--------------------------------------------------------------------------------

“Articles of Incorporation” shall mean the Articles of Incorporation of Company
filed with the Colorado Secretary of State on November 6, 1998, as amended from
time to time thereafter, and currently in effect.

“Balance Sheet” shall have the meaning stated in Section 3.6(a).

“Balance Sheet Date” shall have the meaning stated in Section 3.6(a).

“Broadridge” shall mean Broadridge Financial Solutions, Inc., a Delaware
corporation.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banking institutions in Chicago, Illinois or New York, New York are authorized
or obligated pursuant to legal requirements or executive order to be closed.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.

“Claim Certificate” shall have the meaning stated in Section 9.4(a).

“Client” means any Person to which Company or Company Subsidiary provides
investment management, investment advisory services, including any sub-advisory
services, pursuant to an Investment Advisory Agreement, software, or technology
services agreement.

“Closing” shall have the meaning stated in Section 2.5(a).

“Closing Balance Sheet” shall have the meaning stated in Section 2.4(c).

“Closing Date” shall mean the date on which the Closing actually occurs.

“Closing Working Capital” shall have the meaning stated Section 2.4(c).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Company” shall have the meaning stated in the first Recital.

“Company Benefit Plans” shall have the meaning stated in Section 3.12(a).

“Company Common Stock” shall mean the common stock, no par value per share, of
the Company.

“Company Financial Statements” shall have the meaning stated in Section 3.6(a).

“Company Intellectual Property” shall have the meaning stated in
Section 3.19(a).

“Company Subsidiary” shall mean Prima Portfolio Services, Inc., a Colorado
corporation.

“Competing Business” shall have the meaning stated in Section 6.7(c).

 

2



--------------------------------------------------------------------------------

“Confidentiality Agreement” shall mean the Confidentiality Agreement dated as of
August 8, 2011 by and between Prima Capital Holding, Inc. and Purchaser (as it
may be amended from time to time).

“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management policies of a Person, whether through
the ownership of voting securities or other equity interests, by contract or
otherwise. The terms “controlled by” and “under common control with” shall have
correlative meanings.

“Corporate Entity” shall mean a bank, trust, corporation, partnership, limited
liability company, limited liability partnership or other organization, whether
an incorporated or unincorporated organization.

“Covered Employees” shall have the meaning stated in Section 6.4(a).

“Damages” shall mean all costs, damages, liabilities, awards, judgments, losses
or costs and expenses, interest, awards, judgments and penalties (including
reasonable attorneys’ fees and consultants’ fees and expenses) actually suffered
or incurred. Damages shall not include lost profits or opportunity costs or
consequential, incidental, special, indirect, exemplary or punitive damages,
except to the extent the Damages being measured relate to a contract or
agreement, Lost Profits specifically attributable to such contract or agreement,
for the remaining life of such contract or agreement, prior to any extension,
renewal or replacement thereof, may be included in the determination of Damages
relating thereto.

“Designated Purchaser Representations” shall have the meaning stated in
Section 9.1.

“Designated Sellers Representations” shall have the meaning stated in
Section 9.1.

“Disclosure Schedule” shall mean the document dated the date of the Agreement
delivered by Sellers to Purchaser prior to the execution and delivery of the
Agreement and referring to the representations and warranties of Sellers in the
Agreement.

“Dispute” shall mean any dispute regarding one or more claims for money damages
based upon, arising out of or in any way connected with this Agreement or the
transactions contemplated in this Agreement.

“ERISA” shall have the meaning stated in Section 3.12(a).

“ERISA Affiliate” shall mean any person, any corporation, trade or business
which together with the Company, is a member of a controlled group of
corporations or a group of trades or businesses under common control within the
meaning of section 414 of the Code.

“Escrow Agent” shall mean Broadridge Corporate Issuer Solutions, Inc.

“Escrow Agreement” shall mean the Escrow Agreement in the form annexed hereto as
Exhibit B.

“Escrow Amount” shall mean $1,457,500.

 

3



--------------------------------------------------------------------------------

“Estimated Working Capital” shall have the meaning stated in Section 2.4(a).

“Final Working Capital” shall have the meaning stated in Section 2.4(g).

“GAAP” means United States generally accepted accounting principles.

“Governmental Entity” shall mean any court, administrative agency, arbitrator or
commission or other governmental, prosecutorial or regulatory authority or
instrumentality, or any domestic or foreign securities, broker-dealer,
investment adviser and insurance industry self-regulatory organization.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

“Indemnified Party” shall have the meaning stated in Section 9.4(a).

“Indemnifying Party” shall have the meaning stated in Section 9.4(a).

“Intellectual Property” shall mean all rights in, arising out of or associated
with all domestic and foreign, registered or unregistered (i) trademarks,
service marks, trade names, trade dress, commercial symbols, logos, and slogans,
internet domains and URLs, any trademark and service mark applications and all
goodwill associated with any of the foregoing, (ii) patents, including all
divisionals, continuations, continuations-in-part, extensions, substitutions,
renewals, reexaminations, and reissues, and any applications for patents,
(iii) works of authorship, database rights, copyrights and any registrations or
applications for registration of any copyrights, (iv) all computer software
programs and applications (in both source code and object code form) and all
supporting documentation, algorithms and databases, (v) trade secrets and
know-how and (vi) any other intellectual property right recognized under
applicable Laws.

“Investment Advisory Agreement” means an agreement under which Company or a
Company Subsidiary acts as an investment adviser or sub-adviser to, or manages
any investment or trading account of, any Client.

“IRS” shall mean the Internal Revenue Service.

“Knowledge” means, with respect to Sellers, the actual knowledge following
reasonable inquiry and investigation of J. Gibson Watson, III, David F. Eral,
Geoffrey D. Selzer, Walter Gengarelly and Clifford W. Stanton.

“Laws” shall have the meaning stated in Section 3.14.

“Lien” shall mean any lien, claim, charge, option, encumbrance, mortgage, pledge
or security interest or other restriction of any kind.

“Lost Profits” means revenues less direct costs specifically attributable to
such revenues. To the extent direct costs associated with such revenues cannot
be identified after reasonable inquiry, Lost Profits will mean lost revenues.

 

4



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean, with respect to Sellers, any effect that
(i) is, or would be reasonably likely to be, individually or in the aggregate
with all other effects, material and adverse to the business, operations,
financial condition or results of operations of Company and Company Subsidiary
taken as a whole or (ii) prevents, or would be reasonably likely to prevent,
Sellers from consummating the transactions contemplated hereby, other than (in
the case of clause (i) above) (A) any effect resulting from changes after the
date hereof relating to the economy in general, including market fluctuations
and changes in interest rates, or to Company’s industry in general which does
not disproportionately affect the Company and Company Subsidiary relative to
Company’s industry, (B) any effect resulting from changes after the date hereof
in laws, rules or regulations, or interpretations thereof by Governmental
Entities or from changes in GAAP or regulatory accounting principles that affect
in general the businesses in which Company and Company Subsidiary are engaged
which does not disproportionately affect the Company and Company Subsidiary
relative to Company’s industry, (C) any effect resulting from the occurrence of
a natural disaster or from changes after the date hereof in global or national
political conditions, including the outbreak of war or acts of terrorism or
(D) any effect resulting from the death or disability of any one of David F.
Eral, Geoffrey D. Selzer, or Walter Gengarelly.

“Material Clients” shall have the meaning stated in Section 3.15(a)(vii).

“Material Contracts” shall have the meaning stated in Section 3.15(a).

“Matrix” shall mean Matrix Financial Solutions, Inc., a Delaware corporation.

“Matrix Competing Business” shall have the meaning stated in Section 6.7(c).

“MG Trust” shall mean MG Trust Company, LLC, a Colorado limited liability
company.

“Notes” shall have the meaning stated in Section 2.2.

“Option Exercise Letters” shall have the meaning stated in Section 2.2.

“Optionholders” shall have the meaning stated in Section 2.2.

“Paying Agent” shall mean the Escrow Agent, acting as agent for Sellers in the
receipt and disbursement of the Purchase Price.

“Person” shall mean any individual, Corporate Entity or Governmental Entity.

“Pre-Closing Period” shall mean any taxable period, or portion thereof, ending
on or before the Closing Date.

“Pro Rata Share” shall have the meaning stated in Section 2.3.

“Purchase Price” shall have the meaning stated in Section 2.3.

“Purchaser” shall mean Envestnet, Inc., a Delaware corporation.

 

5



--------------------------------------------------------------------------------

“Purchaser Benefit Plans” shall have the meaning stated in Section 6.4(b).

“Purchaser Indemnitees” shall have the meaning stated in Section 9.2.

“Purchaser Non Solicitation Period” shall have the meaning stated in
Section 6.7(a).

“Purchaser Representatives” shall have the meaning stated in Section 6.2(a).

“Regulatory Agencies” shall have the meaning stated in Section 3.5.

“Requisite Regulatory Approvals” shall have the meaning stated in Section 3.4.

“Reserve Fund” means an amount equal to $100,000, to be held by the Escrow Agent
for the payment of any and all out-of-pocket costs, fees and expenses payable by
the Seller’s Representative in connection with the performance of its
obligations under this Agreement, the Escrow Agreement and the Paying Agent
Agreement.

“Restricted Entities” shall have the meaning stated in Section 6.7(a).

“Run-Rate Revenue” shall mean the revenue generated from the Company’s advisory
client contracts calculated by excluding management fees on the Company’s funds
business; excluding one-time and non-recurring revenues unrelated to existing
clients; and adjusted for revenue associated with notified contract additions or
terminations as of the date of this Agreement and adjusted for the period
between the date of this Agreement and the Closing Date. A calculation of
Run-Rate Revenue as of the date hereof is set forth on Exhibit C annexed hereto.

“Sellers” shall mean the parties identified on Exhibit A annexed hereto,
including the Optionholders.

“Sellers Non Solicitation Period” shall have the meaning stated in
Section 6.7(d).

“Sellers’ Representative” shall have the meaning stated in Section 2.6.

“Seller Indemnitees” shall have the meaning stated in Section 9.3.

“Straddle Period” shall mean any taxable period that begins before, and ends
after, the Closing Date.

“Subsidiary” shall mean, when used with respect to any party, any Corporate
Entity which is consolidated with such party for financial reporting purposes.

“Target Working Capital” shall have the meaning stated in Section 2.4(b).

“Tax” or “Taxes” shall mean all federal, state, local, and foreign income,
excise, gross receipts, gross income, ad valorem, profits, gains, property,
capital, sales, transfer, use, value-added, stamp, documentation, payroll,
employment, severance, withholding, duties, license, intangibles, franchise,
backup withholding, environmental, occupation, alternative or add-on minimum
taxes, imposed by any Governmental Entity, and other taxes, charges, levies or
like assessments, and including all penalties and additions to tax and interest
thereon.

 

6



--------------------------------------------------------------------------------

“Tax Proceeding” shall have the meaning stated in Section 6.7(b).

“Tax Return” shall mean any return, declaration, report, statement, information
statement and other document filed or required to be filed with respect to
Taxes, including any schedule or attachment thereto, and including any amendment
thereof, supplied to a Person or a Governmental Entity.

“Watson Employment Letter” shall have the meaning stated in the third Recital.

ARTICLE II

SALE AND PURCHASE OF THE COMPANY COMMON STOCK

2.1 Sale and Purchase of the Company Common Stock. Subject to the terms and
conditions of this Agreement, at the Closing, each Seller, severally and not
jointly, agrees to sell, assign and transfer to Purchaser, and Purchaser agrees
to purchase from each Seller, the number of shares of Company Common Stock set
forth opposite the name of each Seller on Exhibit A annexed hereto under the
heading “Share Ownership,” free and clear of any Liens or rights or claims of
others. No later than three Business Days prior to Closing, Sellers’
Representative shall deliver to Purchaser an updated Schedule A that reflects
any changes to Schedule A occurring between the date of this Agreement and the
Closing Date.

2.2 Optionholders. Immediately prior to the Closing, each holder of options (the
“Optionholders”) to acquire shares of the Company Common Stock shall exercise
such options by executing option exercise letters in the form attached hereto as
Exhibit D-1 (with appropriate blanks filled in) (collectively, the “Option
Exercise Letters”) and become a stockholder of the Company. In order to fund the
exercise price of the options, the Optionholder shall receive loans from the
Company, which such loans shall be evidenced by promissory notes in the form
attached hereto as Exhibit D-2 (with appropriate blanks filled in)
(collectively, the “Notes”) in favor of the Company. For the avoidance of doubt,
“Sellers” shall include the Optionholders. The Company shall deliver copies of
all of the Option Exercises and Notes promptly after execution thereof.

2.3 Purchase Price. The purchase price payable by Purchaser for the Company
Common Stock shall be $13,750,000, subject to adjustment as set forth in
Section 2.4 and Section 7.2(e) (the “Purchase Price”), which Purchase Price
shall be allocated among the Sellers in accordance with each Seller’s pro rata
share of the total number of shares of Company Common Stock sold to Purchaser
(the “Pro Rata Share”). A portion of the Pro Rata Share of the Purchase Price
payable to each Optionholder will be remitted to the Company at Closing in full
payment of the outstanding amount of his or her Note.

2.4 Adjustment to the Purchase Price.

(a) No later than three Business Days prior to the date on which the Closing is
scheduled to occur, Sellers’ Representative shall deliver to Purchaser a good
faith estimate of the

 

7



--------------------------------------------------------------------------------

Closing Balance Sheet and, based on such estimated Closing Balance Sheet, a good
faith estimate of Closing Working Capital (the “Estimated Working Capital”). The
Estimated Working Capital will be accompanied by a certificate of Sellers’
Representative specifying that it was prepared in accordance with GAAP and the
policies, practices and methodologies used in connection with the preparation of
the Balance Sheet and the provisions of this Section. Sellers’ Representative
shall also deliver to Purchaser copies of all work papers and other documents
used in the calculation of Estimated Working Capital as necessary to allow
Purchaser and Sellers’ Representative to determine the adjustments to the
Purchase Price hereunder.

(b) If Target Working Capital exceeds Estimated Working Capital, the Purchase
Price shall be decreased by the amount of such excess. If Estimated Working
Capital exceeds Target Working Capital, the Purchase Price shall be increased by
the amount of such excess. “Target Working Capital” means Six Hundred Thousand
Dollars ($600,000).

(c) As promptly as practicable, but no later than 45 days after the Closing
Date, Purchaser will cause to be prepared and delivered to Sellers’
Representative a consolidated balance sheet of the Company as of the close of
business on the Closing Date (and shall reflect fully the effectuation of the
transactions contemplated by this Agreement) prepared in accordance with GAAP
and the policies, practices and methodologies used in connection with the
preparation of the Balance Sheet (the “Closing Balance Sheet”). The Closing
Balance Sheet will be accompanied by a certificate of Purchaser specifying that
it was prepared in accordance with the provisions of this Section and setting
forth Purchaser’s calculation of Closing Working Capital. “Closing Working
Capital” means the consolidated current assets of the Company minus the
consolidated liabilities of the Company (excluding deferred revenues), each as
shown on the Closing Balance Sheet, determined as set forth in this Section 2.4.

(d) If Sellers’ Representative disagrees with Purchaser’s calculation of Closing
Working Capital, Sellers’ Representative may, within 45 days after Purchaser’s
delivery of the Closing Balance Sheet, deliver a notice to Purchaser disagreeing
with such calculation and which specifies Sellers’ Representative’s calculation
of such amount and, in reasonable detail, Sellers’ Representative’s grounds for
such disagreement. Any such notice of disagreement shall specify those items or
amounts as to which Sellers’ Representative disagrees.

(e) If a notice of disagreement shall be duly delivered pursuant to the
preceding subsection, Purchaser and Sellers’ Representative shall, during the 15
days following such delivery, use their reasonable best efforts to reach
agreement on the disputed items or amounts in order to determine, as may be
required, the amount of Closing Working Capital, which amount shall not be less
than the amount thereof shown in Purchaser’s calculations delivered pursuant to
Section 2.4(c) nor more than the amount thereof shown in Sellers’ calculation
delivered pursuant to Section 2.4(d). If Purchaser and Sellers’ Representative
are unable to reach such agreement during such period, they shall promptly
thereafter cause BDO Seidman (or if such firm is unable or unwilling to act,
independent accountants of nationally recognized standing reasonably
satisfactory to Purchaser and Sellers’ Representative (who shall not have any
material relationship with Purchaser or Sellers)), promptly to review this
Agreement and the disputed items or amounts for the purpose of calculating
Closing Working Capital. In making such calculation, such independent
accountants shall consider only those items or amounts in the Closing Balance
Sheet or Purchaser’s calculation of Closing Working

 

8



--------------------------------------------------------------------------------

Capital as to which Sellers have disagreed. Such independent accountants shall
deliver to Purchaser and Sellers’ Representative, as promptly as practicable, a
report setting forth such calculation. Such report shall be final and binding
upon Purchaser and Sellers. The cost of such review and report shall be borne
(i) by Purchaser if the difference between Final Working Capital and Purchaser’s
calculation of Closing Working Capital delivered pursuant to Section 2.4(c) is
greater than the difference between Final Working Capital and Sellers’
Representative’s calculation of Closing Working Capital delivered pursuant to
Section 2.4(d), (ii) by Sellers if the first such difference is less than the
second such difference, or (iii) otherwise equally by Purchaser, on the one
hand, and Sellers, on the other hand.

(f) Purchaser and Sellers’ Representative agree that they will, and agree to
cause their respective independent accountants and each of Company and Company
Subsidiary to, cooperate and assist in the preparation of the Closing Balance
Sheet and the calculation of Closing Working Capital and in the conduct of the
audits and reviews referred to in this Section 2.4.

(g) If Estimated Working Capital exceeds Final Working Capital, Purchaser shall
be entitled to receive a payment from each Seller equal to its Pro Rata Share of
the amount of such excess. Notwithstanding the foregoing, Purchaser shall
receive from the Escrow Agent up to $75,000 of such payment, and Purchaser shall
be entitled to receive, at its option, any and all additional amounts owed by
the Sellers pursuant to the immediately preceding sentence from the Escrow
Amount. If Final Working Capital exceeds Estimated Working Capital, each Seller
shall be entitled to receive a payment from Purchaser equal to its Pro Rata
Share of the amount of such excess. “Final Working Capital” means the Closing
Working Capital (i) as shown in Purchaser’s calculation delivered pursuant to
Section 2.4(c), if no notice of disagreement with respect thereto is duly and
timely delivered pursuant to Section 2.4(d); or (ii) if such a notice of
disagreement is delivered, (A) as agreed by Purchaser and Sellers’
Representative or (B) in the absence of such agreement, as shown in the
independent accountant’s calculation delivered pursuant to Section 2.4(e);
provided that in no event shall Final Working Capital be more than Sellers’
calculation of Closing Working Capital delivered pursuant to Section 2.4(d) or
less than Purchaser’s calculation of Closing Working Capital delivered pursuant
to Section 2.4(c).

(h) Any payment required under Section 2.4(g) shall be made at a mutually
convenient time and place within 10 days after the Final Working Capital has
been determined by wire transfer of immediately available funds. Any payment
shall be made by wire transfer of same day funds to the account designated by
the party entitled to such payment.

2.5 The Closing.

(a) Subject to the terms and conditions of this Agreement, the closing of the
sale of the Company Common Stock to the Purchaser (the “Closing”) shall take
place as soon as practicable, and in any event no later than three Business Days
after the satisfaction or waiver (subject to applicable law) of the latest to
occur of the conditions set forth in Article VII hereof, unless extended by
mutual agreement of the parties. The Closing shall take place at the offices of
Squire Sanders (US) LLP, 4900 Key Tower, 127 Public Square, Cleveland, Ohio
44114, or at such other location as the parties hereto may agree.

 

9



--------------------------------------------------------------------------------

(b) At the Closing:

(i) Purchaser shall deliver (A) an amount equal to the Purchase Price minus the
sum of the Escrow Amount and the Reserve Fund to Paying Agent and (B) the Escrow
Amount and the Reserve Fund to the Escrow Agent to be held in accordance with
the Escrow Agreement, in each case by wire transfer of immediately available
funds;

(ii) Sellers shall deliver to Purchaser the stock certificates (or documentation
reasonably acceptable to Purchaser in respect of any lost stock certificates)
representing the Company Common Stock, duly endorsed (or accompanied by duly
executed stock powers);

(iii) Those individuals listed on Section 2.5(b)(iii) of the Disclosure Schedule
shall submit their resignations as directors and officers of Company and its
Subsidiaries, effective as of immediately prior to the Closing;

(iv) Sellers’ Representative shall deliver to Purchaser a recent good standing
certificate regarding Company from the office of the Secretary of State of
Colorado;

(v) Sellers’ Representative shall deliver to Purchaser a recent good standing
certificate regarding Company Subsidiary from the office of the Secretary of
State of Colorado;

(vi) Sellers’ Representative shall deliver a certificate enclosing a copy of the
charter and by-laws of each of Company and Company Subsidiary, requisite
resolutions or authority of Sellers’ board of directors, board of managers,
shareholder or members, as applicable, approving the transactions contemplated
by this Agreement, and a certification as to incumbency of the signatories of
Sellers executing and delivering this Agreement and the documents contemplated
hereby and of Sellers’ Representative;

(vii) Purchaser shall deliver a certificate enclosing a copy of the charter and
by-laws of Purchaser, copies of requisite resolutions or authority of
Purchaser’s board of directors, board of managers, shareholders or members, as
applicable, approving the transactions contemplated by this Agreement, and a
certification as to incumbency of the signatories of Purchaser executing and
delivering this Agreement and the documents contemplated hereby;

(viii) Sellers shall deliver the certificates required by Sections 7.2(a) and
(b); and

(ix) Purchaser shall deliver the certificates required by Sections 7.3(a) and
(b).

(x) Purchaser shall deliver to employees of the Company selected by Purchaser
(in its discretion, but after consultation with J. Gibson Watson) stock option
agreements in the form set forth on Exhibit F annexed hereto evidencing options
aggregating to a grant of 300,000 shares of Purchaser common stock.

 

10



--------------------------------------------------------------------------------

2.6 Sellers’ Representative.

(a) Each Seller hereby authorizes and directs Matrix as its agent, proxy and
attorney-in-fact and representative under this Agreement (the “Sellers’
Representative”) to take such action on behalf of such Seller, and to exercise
such rights, power and authority, as are authorized, delegated and granted to
the Sellers’ Representative on behalf of Sellers pursuant to this Agreement
(including the right to receive notices and other documentation pursuant to the
terms of this Agreement on behalf of Sellers). By its execution hereof, each
Seller hereby authorizes, delegates and grants to the Sellers’ Representative
authority to take all actions that are to be taken by such Seller in connection
with this Agreement and the transactions contemplated hereby, including pursuant
to the Escrow Agreement.

(b) Purchaser shall be entitled to deal with and rely conclusively on the action
of Sellers’ Representative under this Agreement as provided herein without any
duty of further investigation or inquiry.

(c) To the extent Sellers’ Representative exercises good faith in fulfilling its
obligations hereunder, Purchaser agrees that the Sellers’ Representative is
serving in such capacity solely for purposes of administrative convenience, and
shall not be liable in such capacity for any of the obligations of Sellers
hereunder, and Purchaser shall not look to the assets of the Sellers’
Representative in its capacity as such for the satisfaction of any obligations
to be performed by Sellers hereunder.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLERS

Except as disclosed in the Disclosure Schedule, each Seller, severally and not
jointly, represents and warrants to Purchaser that the following is true and
correct. The Disclosure Schedule shall be organized to correspond to the
Sections in this Article III. Each exception set forth in the Disclosure
Schedule shall qualify (i) the corresponding representation and warranty set
forth in this Agreement that is specifically identified (by cross-reference or
otherwise) in the Disclosure Schedule and (ii) any other representation and
warranty to the extent the relevance of such exception to such other
representation and warranty is reasonably clear.

3.1 Corporate Organization.

(a) Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Colorado. Company has the corporate
power and authority to own or lease all of its properties and assets and to
carry on its business as it is now being conducted, and is duly licensed or
qualified to do business in each jurisdiction in which the nature of the
business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary,
except where the failure to be so licensed or qualified would not have a
Material Adverse Effect. True and complete copies of the Articles of
Incorporation and bylaws of Company, as in effect as of the date of this
Agreement, have previously been furnished or made available to Purchaser.

(b) Prima Portfolio Services, Inc., a Colorado corporation, is the sole
Subsidiary of Company (“Company Subsidiary”). All of the outstanding shares of
capital stock

 

11



--------------------------------------------------------------------------------

or other securities evidencing ownership of Company Subsidiary are validly
issued, fully paid and non-assessable and except as set forth in Section 3.1(b)
of the Disclosure Schedule such shares or other securities are owned by Company
free and clear of any Lien with respect thereto. There are no outstanding
subscriptions, options, warrants, puts, calls, rights, exchangeable or
convertible securities or other commitments or agreements of any character
relating to the issued or unissued capital stock or other securities of Company
Subsidiary, or otherwise obligating Company or Company Subsidiary to issue,
transfer, sell, purchase, redeem or otherwise acquire any such securities of
Company Subsidiary. Company Subsidiary (i) is a corporation validly existing and
in good standing under the laws of the State of Colorado, (ii) is duly qualified
to do business and is in good standing in all jurisdictions (whether federal,
state, local or foreign) where its ownership or leasing of property or the
conduct of its business requires it to be so qualified (except for jurisdictions
in which the failure to be so qualified would not have a Material Adverse
Effect) and (iii) has all requisite corporate power and authority to own or
lease its properties and assets and to carry on its business as now conducted.

3.2 Capitalization The Company’s authorized capital stock consists of
(i) Fifteen Million (15,000,000) shares of common stock, no par value, Two
Million Four Hundred Twenty-Three Thousand Two Hundred and Thirty-Two
(2,423,232) shares of which are issued and outstanding as of the date hereof and
Eight Hundred and Sixty Thousand (860,000) of which are subject to options held
by the Optionholders, and (ii) Four Million (4,000,000) authorized shares of
preferred stock, no par value, all of which are issued and outstanding and held
by Matrix as of the date hereof and there are no accrued or unpaid dividends
owing from Company to any Person other than Matrix with respect to any such
shares. Prior to the Closing, Matrix shall convert all of such preferred stock
into Company Common Stock in accordance with the terms of the Articles of
Incorporation and, by its execution hereof, agrees, in connection with the
transaction contemplated hereby, to waive any accrued and unpaid dividends that
may otherwise be payable in respect of such preferred stock upon such
conversion, and each Optionholder shall have exercised his or her options. All
of the outstanding shares of the Company’s capital stock have been (or upon
issuance will be) duly authorized and validly issued, are (or upon issuance will
be) fully paid, non-assessable and free of, and were not (or upon issuance will
not be) issued in violation of, preemptive rights or applicable Laws. Such
Seller owns the number of shares of Company Common Stock set forth opposite such
Seller’s name on Exhibit A, free and clear of any Liens, and, at the Closing,
each Optionholder will own the number of shares of Company Common Stock set
forth opposite such Optionholder’s name on Exhibit A, free and clear of any
Liens. Section 3.2 of the Disclosure Schedule sets forth all outstanding
subscriptions, options, warrants, puts, calls, rights, exchangeable or
convertible securities or other commitments or agreements of any character
relating to the issued or unissued capital stock or other securities of Company,
or otherwise obligating Company to issue, transfer, sell, purchase, redeem or
otherwise acquire any such securities. Except as set forth on Section 3.2 of the
Disclosure Schedules, there are no voting trusts, stockholder agreements,
proxies or other understanding in effect with respect to the voting or transfer
of the Company Common Stock. Other than Company Subsidiary, Company does not own
any interest (equity or debt) in any Person.

3.3 Authority; No Violation.

(a) Such Seller has the requisite power and authority to execute and deliver
this Agreement and to perform its obligations hereunder. The execution and
delivery of this

 

12



--------------------------------------------------------------------------------

Agreement and the performance of such Seller’s obligations hereunder have been
duly and validly authorized and approved by the Board of Directors of the
Company and such Seller and no other proceedings on the part of such Seller are
necessary to authorize the execution, delivery and performance of this
Agreement. This Agreement has been duly executed and delivered by such Seller
and constitutes, assuming due authorization, execution and delivery of this
Agreement by each of the other parties hereto, a valid and binding obligation of
such Seller, enforceable against such Seller in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws relating to or affecting the rights and remedies of creditors
generally and to general principles of equity (regardless of whether considered
in a proceeding in equity or at law).

(b) Neither the execution and delivery of this Agreement by such Seller nor the
consummation by such Seller of the transactions contemplated hereby, nor
compliance by such Seller with any of the terms or provisions hereof, will,
assuming that the consents and approvals referred to in Section 3.4 are duly
obtained, (i) violate any statute, code, ordinance, rule, regulation, judgment,
order, writ, decree or injunction applicable to such Seller, Company or Company
Subsidiary or any of their respective properties or assets or (ii) violate,
conflict with, result in a material breach of any provision of or the loss of
any material benefit under, constitute a material default (or an event which,
with notice or lapse of time, or both, would constitute a material default)
under, result in the termination of or a right of termination or cancellation
under or in any material payment conditioned, in whole or in part, on a change
of control of Company or approval or consummation of transactions of the type
contemplated hereby, accelerate the performance required by or rights or
obligations under, or result in the creation of any Lien upon any of the Company
Common Stock or of the respective material properties or assets of such Seller,
Company or Company Subsidiary under, any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, deed of trust, license, lease,
agreement, contract, or other instrument or obligation to which such Seller,
Company or Company Subsidiary is a party, or by which they or any of their
respective material properties, assets or business activities may be bound or
affected.

3.4 Consents and Approvals. Except for (i) the requisite filings with, notices
to and approval of the Colorado Department of Regulatory Agencies, Division of
Securities, (ii) the filing of any required applications or notices with any
other applicable federal, state or foreign governmental agencies or authorities
as set forth in Section 3.4 of the Disclosure Schedule and approval, if
necessary, of such applications and notices, and (iii) the advisory client
contracts which are the subject of Section 7.2(e) (such consents or approvals,
the “Requisite Regulatory Approvals”), no consents or approvals of or filings or
registrations with any Governmental Entity are necessary in connection with
(A) the execution and delivery by such Seller of this Agreement and (B) the
consummation of the transactions contemplated hereby. The only third party
consents necessary in connection with (A) the execution and delivery by such
Seller of this Agreement and (B) the consummation of the transactions
contemplated hereby are set forth in Section 3.4 of the Disclosure Schedule.

3.5 Reports. Company and Company Subsidiary have filed all material reports,
registrations and statements, together with any material amendments required to
be made with respect thereto, that they were required to file since January 1,
2009 with any federal, state or foreign governmental or regulatory agency or
authority (the “Regulatory Agencies”), and have

 

13



--------------------------------------------------------------------------------

paid all fees and assessments due and payable in connection therewith. All such
reports, registrations and statements complied in all material respects with
applicable regulatory requirements, and none of such reports, registrations or
statements, as of their respective dates, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not materially misleading.

3.6 Financial Statements.

(a) There has previously been made available to Purchaser copies of the
following financial statements (the “Company Financial Statements”): (a) the
audited consolidated balance sheets of Company as of December 31, 2009 and 2010,
(b) the related consolidated statements of operation, changes in stockholders’
equity, and cash flows for the years ended December 31, 2009 and 2010, and
(b) the unaudited consolidated balance sheet of Company (the “Balance Sheet”) as
of December 31, 2011 (the “Balance Sheet Date”), and the related consolidated
statement of income for the twelve months then ended. The Company Financial
Statements fairly present in all material respects the consolidated financial
position and results of operations of Company as of the respective dates or for
the respective periods therein set forth and have been prepared in accordance
with GAAP consistently applied during the periods involved, except in the case
of the Balance Sheet Date statements for the absence of footnotes and subject to
recurring year-end adjustments normal in nature and amount. The Company
Financial Statements have been prepared from, and are in accordance with, the
books and records of Company and Company Subsidiary.

(b) The books and records kept by Company and Company Subsidiary are in all
material respects complete and accurate and have been maintained in the ordinary
course of business and in accordance in all material respects with applicable
laws.

3.7 Undisclosed Liabilities. Except for those liabilities that are fully and
adequately reflected and reserved against on the Balance Sheet or as operating
lease liabilities of the nature described in the notes relating to the Company’s
Financial Statements, and except for liabilities incurred since the Balance
Sheet Date in the ordinary course of business consistent with past practice
which are not individually or in the aggregate, material, neither Company nor
Company Subsidiary have any liability of any nature whatsoever (whether
absolute, accrued, contingent or otherwise and whether due or to become due).

3.8 Absence of Certain Changes or Events. Except as set forth in Section 3.8 of
the Disclosure Schedule, since the Balance Sheet Date: (i) Company and Company
Subsidiary have, in all material respects, carried on their respective
businesses in the ordinary course consistent with their past practices,
(ii) neither Company nor Company Subsidiary has effected any action described in
Section 5.2 (Forbearances of Sellers) and (iii) there have been no events,
circumstances, facts or occurrences which, individually or in the aggregate with
all other events, circumstances, facts or occurrences, have had or could
reasonably be expected to have a Material Adverse Effect.

3.9 Legal Proceedings. Except as set forth in Section 3.9 of the Disclosure
Schedule, neither Company nor Company Subsidiary is a party to any, and there
are no pending or, to the

 

14



--------------------------------------------------------------------------------

Knowledge of such Seller, threatened, legal, administrative, arbitral or other
proceedings, claims, actions or governmental or regulatory investigations of any
material nature against Company or Company Subsidiary. There is no material
injunction, order, judgment or decree imposed upon Company, Company Subsidiary
or the assets of Company or Company Subsidiary.

3.10 Taxes and Tax Returns.

(a) Except as disclosed in Section 3.10 of the Disclosure Schedule, Company and
Company Subsidiary have duly and timely filed or caused to be filed (including
all applicable extensions) all federal, state, foreign and local Tax Returns
required to be filed by it or with respect to it on or prior to the date of this
Agreement (all such Tax Returns being accurate and complete in all material
respects) and has duly and timely paid or caused to be paid on their behalf all
Taxes that are due and payable other than Taxes that are being contested in good
faith, which have not been finally determined, and are adequately reserved
against or provided for (in accordance with GAAP) on the most recent
consolidated financial statements of the Company. Through the date hereof,
Company and Company Subsidiary do not have any liability for Taxes in excess of
the amount reserved or provided for on their financial statements (but
excluding, for this purpose only, any liability reflected thereon for deferred
Taxes to reflect timing differences between Tax and financial accounting
methods).

(b) There are no audits, examinations, disputes or proceedings pending or
threatened in writing with respect to, or claims or assessments asserted or
threatened in writing for, any material amount of Taxes upon Company or Company
Subsidiary.

(c) There is no waiver or extension of the application of any statute of
limitations of any jurisdiction regarding the assessment or collection of any
Tax with respect to the Company and Company Subsidiary, which waiver or
extension is in effect.

(d) Neither the Company nor Company Subsidiary is a party to, is bound by, or
has any obligation under, any Tax sharing, allocation, indemnity or similar
agreements or arrangement that obligates it to make any payment computed by
reference to the Taxes, taxable income or taxable losses of any other Person.

(e) The Company and the Company Subsidiary have complied in all respects with
all applicable laws relating to the payment and withholding of Taxes and have
duly and timely withheld and paid over to the appropriate taxing authority all
amounts required to be so withheld and paid under all applicable laws, including
any Taxes in connection with any amounts paid or owing to any present or former
employee, officer, director, independent contractor, creditor, stockholder or
any other third party.

(f) No Seller is a foreign person within the meaning of Treasury Regulation
section 1.1445-2(b)(2) and section 1445(f)(3) of the Code.

(g) Neither the Company or the Company Subsidiary has engaged in any “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b).

 

15



--------------------------------------------------------------------------------

(h) The Company and the Company Subsidiary have disclosed on their federal
income Tax Returns all positions taken therein that could give rise to a
substantial understatement of federal income Tax within the meaning of
Section 6662 of the Code.

(i) Neither Company nor the Company Subsidiary (i) has been a member of an
“affiliated group” (within the meaning of Code Section 1504(a)) filing a
consolidated federal income Tax Return (other than a group the common parent of
which was the Company) or (ii) has any liability or obligation for the Taxes of
any Person (other than the Company or any of its Subsidiaries) under Treasury
Regulation Section 1.1502-6 (or any similar provision of state, local, or
non-U.S. law), as a transferee or successor, by contract, or otherwise.

(j) Neither Company nor the Company Subsidiary will be required to include any
item of income in, or exclude any item of deduction from, taxable income for any
taxable period (or portion thereof) ending after the Closing Date as a result of
any: (i) change in method of accounting for a taxable period ending on or prior
to the Closing Date; (ii) “closing agreement” as described in Code Section 7121
(or any corresponding or similar provision of state, local, or foreign income
Tax law) executed on or prior to the Closing Date; (iii) intercompany
transaction or excess loss account described in Treasury Regulations under Code
Section 1502 (or any corresponding or similar provision of state, local, or
foreign income Tax law); (iv) installment sale or open transaction disposition
made on or prior to the Closing Date; or (v) prepaid amount received on or prior
to the Closing Date.

(k) No written claim has been made within the past five (5) years by an
authority in a jurisdiction where Company or the Company Subsidiary does not
file Tax Returns that Company or the Company Subsidiary is or may be subject to
taxation by that jurisdiction.

(l) Neither Company nor the Company Subsidiary has constituted either a
“distributing corporation” or a “controlled corporation” (within the meaning of
Section 355(a)(1)(A) of the Code) in a distribution of stock intended to qualify
for tax-free treatment under Section 355 or Section 361 of the Code.

(m) Company and the Company Subsidiary have accurately prepared and timely filed
any and all Tax Returns in connection with the determination, reporting,
assessment or collection of any Tax payable or reportable by any (i) medical and
health savings accounts, (ii) accounts relating to a retirement and welfare
benefit plan or arrangement and (iii) accounts relating to other qualified or
non-qualified employee benefit plan or arrangement, for which Company or the
Company Subsidiary provides trustee or custodial type services thereto, and
caused all Taxes to be paid thereon from the assets of the applicable account,
and Company and the Company Subsidiary have complied with all tax withholding
obligations and responsibilities applicable to it in such capacities, all as
required by the Code, and all applicable foreign, state and local tax laws and
regulations

3.11 Net Operating Losses.

(a) As of December 31, 2010, the Company has net operating losses equal to at
least $3,400,891. The Sellers have provided to Purchaser a schedule which
accurately sets forth the amount of all of the net operating losses of Company
and the Company Subsidiary for federal income tax purposes, including dates of
expiration of such net operating losses and any limitations on such net
operating losses.

 

16



--------------------------------------------------------------------------------

(b) Other than as set forth in Section 3.11(b) of the Disclosure Schedule, the
Company and the Company Subsidiary have no net operating losses or other tax
attributes that are presently subject to any limitation, including limitations
under Sections 279, 382, 383, or 384 of the Code, the federal consolidated
return regulations or comparable foreign law.

3.12 Employee Benefit Plans.

(a) Section 3.12(a) of the Disclosure Schedule lists (i) all “employee benefit
plans,” as defined in Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), and all other material employee benefit or
executive compensation arrangements, perquisite programs or payroll practices,
whether written or unwritten, maintained by or contributed to, or required to be
contributed to, by Company or Company Subsidiary (the “Company Benefit Plans”)
and (ii) designates which such Company Benefit Plan are solely maintained by
Company and Company Subsidiary.

(b) Neither the Company nor any ERISA Affiliate sponsors, maintains, contributes
to or has any liability, contingent or otherwise, with respect to an “employee
pension benefit plan,” as defined in Section 3(2) of ERISA that is subject to
Title IV of ERISA.

(c) Each Company Benefit Plan and its administration is in material compliance
with its terms and all applicable laws, including ERISA and the Code. Each
Company Benefit Plan that is intended to be “qualified” under Section 401 of the
Code either has received a favorable determination letter from the IRS to such
effect or the Company is entitled to rely upon an opinion letter issued to the
prototype plan sponsor. All contributions (including all employer contributions
and employee salary reduction contributions), premiums and other payments
required to have been made under any of the Company Benefit Plans to any funds
or trusts established thereunder or in connection therewith have been made by
the due date thereof, other than a failure to make contributions that is not
material, and with respect to any such contributions, premiums or other payments
required that are not yet due, to the extent required by GAAP, adequate reserves
are reflected on the Balance Sheet or liability therefor was incurred in the
ordinary course of business consistent with past practice since the end of such
fiscal quarter.

(d) None of Company, Company Subsidiary, the officers of Company or the Company
Benefit Plans which are subject to ERISA, any trusts created thereunder or any
trustee or administrator thereof, has engaged in a “prohibited transaction” (as
such term is defined in Section 406 of ERISA or Section 4975 of the Code) or any
other breach of fiduciary responsibility that is not otherwise exempt or that
could subject Company, Company Subsidiary or any officer of Company to any
material Tax or penalty on prohibited transactions imposed by such Section 4975
or to any material liability under Section 502(i) or (1) of ERISA.

(e) There are no pending actions, claims or lawsuits which have been asserted,
instituted or, to Knowledge of such Seller, threatened, against the Company
Benefit Plans, the assets of any of the trusts under such plans or the plan
sponsor or the plan

 

17



--------------------------------------------------------------------------------

administrator, or against any fiduciary of the Company Benefit Plans with
respect to the operation of such plans (other than routine benefit claims) which
could result in any material liability to Company and Company Subsidiary.

(f) Neither the Company nor the Company Subsidiary has any liability, contingent
or otherwise, for providing, under any Company Benefit Plan or otherwise, any
post-retirement medical or life insurance benefits, other than statutory
liability for providing group health plan continuation coverage under Part 6 of
Title I of ERISA and Section 4980B of the Code or applicable state law.

(g) Except as set forth in Section 3.12(g) of the Disclosure Schedule, the
consummation of the transactions contemplated by this Agreement will not
(i) entitle any current or former employee, officer, director or consultant of
the Company to severance pay, change in control payments or any other payment,
(ii) accelerate the time of payment, or increase the amount of compensation or
benefit due, any such employee, officer, director or consultant, (iii) cause any
amounts payable with respect to any Plan to fail to be deductible for federal
income tax purposes by virtue of Section 280G of the Code or (iv) result in any
prohibited transaction described in Section 406 of ERISA or Section 4975 of the
Code for which an exemption is not available. No current or former employee,
officer, director or consultant of the Company or any of its Affiliates is
entitled to receive any additional payment from the Company or any of its
Affiliates by reason of the excise Tax required by Section 4999(a), Section 409A
or Section 457A of the Code being imposed on such Person by reason of the
transactions contemplated by this Agreement or otherwise.

3.13 Labor Union. Neither Company nor Company Subsidiary is, or has over the
past five years been, a party to any collective bargaining agreement or other
labor union contract.

3.14 Compliance with Applicable Law. The Company and Company Subsidiary hold all
material licenses, registrations, franchises, permits and authorizations
necessary for the lawful conduct of their respective businesses and are not in
violation of any applicable law, statute, order, rule, or regulation
(collectively, “Laws”) of any Governmental Entity relating to Company or Company
Subsidiary, and neither Company nor Company Subsidiary knows of, or has received
notice of, any violations of any of the above.

3.15 Material Contracts.

(a) Except for the contracts set forth in Section 3.15(a) of the Disclosure
Schedule (collectively, the “Material Contracts”), neither Company nor Company
Subsidiary is a party to or bound by any of the following:

(i) any contract or agreement for the acquisition of the securities of or any
material portion of the assets of any other Person or entity;

(ii) any trust indenture, mortgage, promissory note, loan agreement or other
contract, agreement or instrument for the borrowing of money, any currency
exchange, commodities or other hedging arrangement or any leasing transaction of
the type required to be capitalized in accordance with GAAP (except to the
extent any such lease has been capitalized and included in the Balance Sheet),
in each case, where Company or Company Subsidiary is a lender, borrower or
guarantor and such contract or instrument involves or could involve aggregate
payments by the Company or Company Subsidiary of $25,000 or more;

 

18



--------------------------------------------------------------------------------

(iii) any contract or agreement limiting the freedom of Company or Company
Subsidiary to engage in any line of business to compete with any other Person or
prohibiting Company or Company Subsidiary from soliciting customers, clients or
employees, in each case whether in any specified geographic region or business
or generally;

(iv) any contract or agreement with any Affiliate of any Seller, Company or
Company Subsidiary;

(v) any joint venture, stockholders’, partnership or similar agreement;

(vi) any employment agreement with any employee or officer of Company or Company
Subsidiary;

(vii) any contract or agreement with customers of the Company or Company
Subsidiary; provided that only contracts and agreements with the twenty
(20) largest customers of the Company or Company Subsidiary, measured by fees
collected during the twelve month period ending December 31, 2011 (collectively,
the “Material Clients”), are required to be set forth in Section 3.15(a) of the
Disclosure Schedule;

(viii) any contract or agreement for the use or purchase of materials, supplies,
goods, services, equipment or other assets providing for aggregate payments by
the Company or Company Subsidiary of $25,000 or more;

(ix) contracts and agreements for the rental or lease of real property; and

(x) any other contract which is material to Company or Company Subsidiary.

(b) Company and Company Subsidiary have performed in all material respects all
of the obligations required to be performed by them under each Material Contract
to which Company or Company Subsidiary are a party or by which Company or
Company Subsidiary are bound. Each of the Material Contracts is in full force
and effect, without amendment (other than as disclosed in Section 3.15(b) of the
Disclosure Schedule), and there exists no material default or event of material
default or event, occurrence, condition or act, with respect to Company or
Company Subsidiary which, with the giving of notice, the lapse of the time or
the happening of any other event or condition, would become a material default
or material event of default under any Material Contract. True, correct and
complete copies of all Material Contracts have been furnished or made available
to Purchaser.

3.16 Environmental Liability. There are no legal, administrative, arbitral or
other proceedings, claims or actions or any private environmental investigations
or remediation activities or governmental investigations of any nature that
would be reasonably likely to result in the imposition, on Company or Company
Subsidiary, of any liability or obligation arising under any local, state or
federal environmental statute, regulation or ordinance, including

 

19



--------------------------------------------------------------------------------

CERCLA, pending or, to the Knowledge of such Seller, threatened against Company
or Company Subsidiary, which liability or obligation would result in a Material
Adverse Effect. Neither Company nor Company Subsidiary is subject to any
agreement, order, judgment or decree by or with any court, governmental
authority, regulatory agency or third party imposing any liability or obligation
with respect to the foregoing. There has been no written third party
environmental site assessment conducted since January 1, 2003 assessing the
presence of hazardous materials located on any property owned or leased by
Company or Company Subsidiary that is within the possession or control of such
Seller as of the date of this Agreement that has not been delivered to Purchaser
prior to the date of this Agreement.

3.17 Insurance. Section 3.17 of the Disclosure Schedules sets forth a list of
all material insurance policies held and maintained by Broadridge Financial
Solutions, Inc. covering the Company in effect on the date hereof, including the
types and amounts of coverage and the expiration dates thereof.

3.18 Title to Properties.

(a) Each of Company and Company Subsidiary has good and marketable title to, or
valid leasehold interests in, all its properties and assets reflected on the
Balance Sheet except for such as have been disposed of in the ordinary course of
business since the Balance Sheet Date and except for defects in title,
easements, restrictive covenants and similar encumbrances that individually or
in the aggregate would not be material. All such assets and properties, other
than assets and properties in which Company or Company Subsidiary has a
leasehold interest, are free and clear of all Liens (other than Liens for
current Taxes not yet due and payable), except for Liens that individually or in
the aggregate would not be material. Company and Company Subsidiary own or have
the right to use all of the tangible personal properties and assets necessary
for the conduct of their business in all material respects as conducted as of
the date hereof.

(b) Each of Company and Company Subsidiary has complied in all material respects
with the terms of all leases to which it is a party, and all such leases are in
full force and effect. True and complete copies of all material leases have been
made available to Purchaser.

3.19 Intellectual Property.

(a) Section 3.19(a) of the Disclosure Schedule lists registered and applied for
Intellectual Property and all other material Intellectual Property used or held
for use by Company and Company Subsidiary as of the date hereof (collectively,
the “Company Intellectual Property”). Company and Company Subsidiary own, or are
licensed or otherwise possess sufficient rights to use, all Company Intellectual
Property in the manner that it is currently used by Company and Company
Subsidiary.

(b) Neither Company nor Company Subsidiary has received written notice or other
communication (including offers to take a license) from any third party alleging
any interference, infringement, misappropriation or violation of any
Intellectual Property rights of any third party. To the Knowledge of Sellers,
(i) no claims are pending or threatened against Company or Company Subsidiary
with respect to the ownership, validity or enforceability of the

 

20



--------------------------------------------------------------------------------

Company Intellectual Property, (ii) none of the owned Company Intellectual
Property or products or methods of doing business of Company or Company
Subsidiary, as currently conducted, infringes, misappropriates, or otherwise
violates any Intellectual Property rights of any third party, and (iii) no third
party is materially infringing or misappropriating the owned Company
Intellectual Property.

(c) Neither Company nor Company Subsidiary licenses to, or has entered into any
exclusive agreements relating to any Company Intellectual Property with, third
parties, or permits third parties to use any Company Intellectual Property
rights. Neither Company nor Company Subsidiary owes any material royalties or
payments to any third party for using or licensing to others any Company
Intellectual Property.

(d) Company and its Company Subsidiary have taken reasonable measures to protect
the confidentiality of all confidential information of Company and Company
Subsidiary, and no confidential information has been disclosed or authorized to
be disclosed to any third party other than pursuant to a written non-disclosure
agreement. To the Knowledge of Sellers, no third party subject to any
non-disclosure agreement with Company or Company Subsidiary is in breach of
default thereof.

(e) Company and Company Subsidiary have taken commercially reasonable measures
required to establish and preserve its ownership of all Company Intellectual
Property developed by, or on behalf of, Company or Company Subsidiary. Company
and Company Subsidiary have required all current and former employees and all
consultants and independent contractors having access to, or who were involved
in the development of, any of the Company Intellectual Property owned or
developed by Company or Company Subsidiary, to execute enforceable agreements
that provide valid written assignment of all inventions and developments
conceived or created by them in the course of their employment or services, and
to the Knowledge of Sellers, all such Persons are in compliance with such
agreements.

3.20 Broker’s Fees. Except for Sterne, Agee & Leach, Inc., all the fees and
expenses of which shall be borne entirely by Sellers, neither Sellers, Company
nor Company Subsidiary has employed any broker or finder or incurred any
liability for any broker’s fees, commissions or finder’s fees in connection with
the transactions contemplated by this Agreement.

3.21 Eligibility.

(a) Colorado Registration. Company is an investment advisor duly registered with
the State of Colorado and is in good standing under the rules and regulations
thereof.

(b) Registrations, Licenses and Qualifications. Company has at all times held
all such registrations, licenses and qualifications as an investment adviser
that the conduct of its business has required under applicable Law.

(c) No Ineligibility. Company is not (taking into account any applicable
exemption) ineligible pursuant to applicable Laws to act as an investment
adviser, and no employee of Company or other person associated with Company who
has performed any functions of an investment adviser representative or a person
associated with an investment adviser is (taking into account any applicable
exemption) ineligible under applicable Laws to serve as an investment adviser
representative or a person associated with an investment adviser.

 

21



--------------------------------------------------------------------------------

(d) No Proceedings. There is no proceeding or investigation pending and served
on Company or, to the Knowledge of Sellers, pending and not so served or
threatened by any Government Body, which would result in (i) the ineligibility
under such Laws of Company to act as an investment adviser or (ii) the
ineligibility under such applicable Laws of such investment adviser
representative or a person associated with Company to serve as an investment
adviser representative or a person associated with an investment adviser.

3.22 Books and Records. The minute books and stock record books of each of
Company and Company Subsidiary, all of which have been made available to
Purchaser, are complete and correct in all material respects and have been
maintained in accordance with sound business practices. The minute books of each
of Company and Company Subsidiary contain accurate and complete records in all
material respects of all meetings, and actions taken by written consent of, the
stockholders, the board of directors and any committees of the board of
directors of the Company, and no material meeting, or material action taken by
written consent, of any such stockholders, board of directors or committee has
been held for which minutes have not been prepared and are not contained in such
minute books. At the Closing, all of those books and records will be in the
possession of Company.

3.23 Material Clients. Since January 1, 2011 other than as disclosed in
Section 3.23 of the Disclosure Schedule, no client that paid the Company at
least $25,000 in fees in 2010 has canceled any contract or agreement, or
materially reduced its business with Company, or, to the Knowledge of Sellers,
indicated to the Company in writing that it intended to cease business with
Company or to materially reduce such business. There are no (and since
January 1, 2011 there have not been any) (a) material disputes between the
Company or Company Subsidiary, on the one hand, and any Material Client, on the
other hand, or (b) disputes with any other client of Company or Company
Subsidiary that, individually or in the aggregate with all other client
disputes, would reasonably be expected to have a Material Adverse Effect.

3.24 Services. To the Knowledge of such Seller, all services delivered or
performed by Company and Company Subsidiary have been in conformity in all
material respects (within standard industry tolerances) with (a) all applicable
Laws, (b) all commitments under applicable contracts and agreements and (c) all
express warranties.

3.25 Collective Investment Funds. Company is entitled to reference and use the
historic performance track record of each of the collective investment funds for
which Company serves as Portfolio Strategist, notwithstanding any
confidentiality or non-disclosure restrictions contained in ay agreement entered
into between Company and MG Trust, any Seller or any Affiliate or any Seller.

3.26 No Additional Representations. Purchaser acknowledges that, except for the
representations and warranties contained in this Article III, none of such
Seller, Company, or Company Subsidiary has made nor is making any other express
or implied representation or warranty as to the accuracy or completeness of any
information regarding Company or Company Subsidiary furnished or made available
to Purchaser and its representatives (including the information set forth in the
Confidential Information Memorandum prepared by Sterne, Agee &

 

22



--------------------------------------------------------------------------------

Leach, Inc., dated August 2011 and any information, documents or material made
available to Purchaser during due diligence, management presentations or in any
form in expectation of the transactions contemplated hereby) or as to the future
revenue, profitability or success of Company or Company Subsidiary or any
representation or warranty arising from statute or otherwise in law.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Sellers as follows:

4.1 Corporate Organization. Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization.

4.2 Authority; No Violation.

(a) Purchaser has full corporate power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly and validly approved by the Board of
Directors of Purchaser. No other corporate proceedings (including any approvals
of Purchaser’s stockholders) on the part of Purchaser are necessary to approve
this Agreement and to consummate the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by Purchaser.
Assuming due authorization, execution and delivery by Sellers, this Agreement
constitutes a valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with its terms, except as such enforcement may be
limited by (i) the effect of bankruptcy, insolvency, reorganization,
receivership, conservatorship, arrangement, moratorium or other laws affecting
or relating to the rights of creditors generally, or (ii) the rules governing
the availability of specific performance, injunctive relief or other equitable
remedies and general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

(b) Neither the execution and delivery of this Agreement by Purchaser, nor the
consummation by Purchaser of the transactions contemplated hereby, nor
compliance by Purchaser with any of the terms or provisions hereof, will
(i) violate any provision of the certificate of incorporation or bylaws of
Purchaser or (ii) assuming that the consents and approvals referred to in
Section 4.3 are duly obtained, (x) violate any statute, code, ordinance, rule,
regulation, judgment, order, writ, decree or injunction applicable to Purchaser
or any of its Subsidiaries or any of their respective properties or assets or
(y) violate, conflict with, result in a breach of any provision of or the loss
of any benefit under, constitute a default (or an event which, with notice or
lapse of time, or both, would constitute a default) under, result in the
termination of or a right of termination or cancellation under, accelerate the
performance required by or rights or obligations under, or result in the
creation of any Lien upon any of the respective properties or assets of
Purchaser or any of its Subsidiaries under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement, contract, or other instrument or obligation to which Purchaser
or any of its Subsidiaries is a party, or by which they or any of their
respective properties, assets or business

 

23



--------------------------------------------------------------------------------

activities may be bound or affected, except (in the case of clause (ii) above)
for such violations, conflicts, breaches, defaults or the loss of benefits
which, either individually or in the aggregate, would not prevent Purchaser from
consummating the transactions contemplated hereby.

4.3 Consents and Approvals. Except for (i) the Requisite Regulatory Approvals
and (ii) such additional consents and approvals, the failure of which to make or
obtain would not be material, no consents or approvals of or filings or
registrations with any Governmental Entity or, of or with any third party, are
necessary in connection with (A) the execution and delivery by Purchaser of this
Agreement and (B) the consummation by Purchaser of the transactions contemplated
hereby. Purchaser has no reason to believe that any Requisite Regulatory
Approvals will not be obtained.

4.4 Financial Wherewithal. Purchaser has sufficient cash or cash equivalents
available, directly or through one or more affiliates, to pay the Purchase Price
to Sellers on the terms and conditions contained herein, and there is no
restriction on the use of such cash or cash equivalents for such purpose.

4.5 Legal Proceedings. There is no legal, administrative, arbitral or other
proceedings, claims, actions or governmental or regulatory investigations
pending or, to the knowledge of Purchaser, threatened, against or affecting
Purchaser or any of its properties or rights that (i) alleges a violation by
Purchaser of any law or court order that would be reasonably likely to impair or
delay the ability of Purchaser to perform its obligations hereunder or
(ii) questions the legality of the transactions contemplated by this Agreement.

4.6 Compliance with Applicable Law. Purchaser and each of its Subsidiaries is in
compliance in all material respects with all applicable laws, statutes, orders,
rules, regulations, policies and/or guidelines of any Governmental Entity
relating to Purchaser or any of its Subsidiaries, except where the failure to be
in such compliance would not reasonably be expected to materially delay or
prevent the consummation of the transactions contemplated by this Agreement.

4.7 Agreements with Regulatory Agencies. Neither Purchaser nor any of its
Subsidiaries is subject to any cease-and-desist or other order or enforcement
action issued by, or is a party to any written agreement, consent agreement or
memorandum of understanding with, or is a party to any commitment letter or
similar undertaking to, or is subject to any order or directive that would,
individually or in the aggregate, prevent Purchaser from consummating the
transactions contemplated hereby

4.8 Broker’s Fees. Neither Purchaser nor any of its Subsidiaries has employed
any broker or finder or incurred any liability for any broker’s fees,
commissions or finder’s fees in connection with the transactions contemplated by
this Agreement.

4.9 No Additional Representations. Sellers acknowledge that, except for
representations and warranties contained in this Article IV, Purchaser has not
made nor is making any other express or implied representation or warranty.

 

24



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS RELATING TO CONDUCT OF BUSINESS

5.1 Conduct of Business of Company Prior to the Closing Date. During the period
from the date of this Agreement to the Closing Date, except as expressly
contemplated or permitted by this Agreement, Sellers shall cause Company and
Company Subsidiary to (a) conduct its business in the usual, regular and
ordinary course consistent with past practice and (b) use commercially
reasonable efforts to maintain and preserve intact its business organization and
its current relationships with its customers, regulators, employees and other
persons with which it has significant business or other relationships.

5.2 Forbearances of Sellers. During the period from the date of this Agreement
to the Closing Date, except as set forth in Section 5.2 of the Disclosure
Schedule or as expressly contemplated or permitted by this Agreement, Sellers
shall not with respect to Company and Company Subsidiary, and Sellers shall not
permit Company nor Company Subsidiary to do any of the following, without the
prior written consent of Purchaser;

(a) other than the loans made to the Optionholders as set forth on Section 5.2
of the Disclosure Schedule, each of which will be repaid in full at the Closing
pursuant to Section 2.3 hereof, incur any indebtedness for borrowed money,
assume, guarantee, endorse or otherwise as an accommodation become responsible
for the obligations of any other individual, corporation or other entity, or
make any loan or advance, in each case other than (i) accounts payable or
advances to employees for travel and expense reimbursements, in each case
incurred in the ordinary course of business consistent with past practice
(ii) in an aggregate amount less than $25,000; provided that all such
transactions must be reflected in the Estimated Working Capital (including any
accounts payable incurred in the ordinary course and any amounts individually or
in the aggregate less than $25,000);

(b) incur any capital expenditures (other than capital expenditures incurred
pursuant to contracts or commitments in force on the date of this Agreement) in
an aggregate amount in excess of $25,000; provided that all such transactions
must be reflected in the Estimated Working Capital (including any capital
expenditures individually or in the aggregate equal to or less than $25,000);

(c) (i) adjust, split, combine or reclassify any capital stock, (ii) declare or
pay any dividend or distribution (except for dividends paid by Company
Subsidiary to Company) or make any other distribution on any shares of its
capital stock or redeem, purchase or otherwise acquire any securities or
obligations convertible into or exchangeable for any shares of its capital
stock, (iii) grant any stock option, stock appreciation rights or grant to any
individual, corporation or other entity any right to acquire any shares of its
capital stock, (iv) issue any additional shares of capital stock (except upon
proper exercise of outstanding stock options) or (v) enter into any agreement,
understanding or arrangement with respect to the sale or voting of its capital
stock;

(d) sell, transfer, mortgage, encumber or otherwise dispose of any of its
properties or assets, including capital stock in Company Subsidiary, to any
individual,

 

25



--------------------------------------------------------------------------------

corporation or other entity, or cancel, release or assign any indebtedness to
any such person or any claims held by any such person, except (i) in the
ordinary course of business consistent with past practice to third parties who
are not Affiliates of any Seller, (ii) pursuant to contracts or agreements in
force at the date of this Agreement; provided that all such transactions must be
reflected in the Estimated Working Capital (including any asset sales made in
the ordinary course of business) or (iii) sales, transfers or other dispositions
of properties or assets of Company or Company Subsidiary with a book value in
the aggregate less than $10,000;

(e) (i) acquire any business entity, whether by stock purchase, merger,
consolidation or otherwise, or (ii) make any other investment either by purchase
of stock or securities, contributions to capital, property transfers, or
purchase of any property or assets of any other individual, corporation, limited
partnership or other entity other than Company Subsidiary;

(f) change its methods of accounting (or the manner in which it accrues for
liabilities) in effect at the Balance Sheet Date, except as required by changes
in GAAP;

(g) make, change or revoke any material Tax election, change an annual Tax
accounting period, adopt or change any Tax accounting method, file any material
amended Tax Return, enter into any closing agreement with respect to a material
amount of Taxes, settle any material Tax claim or assessment or surrender any
right to claim a refund of a material amount of Taxes;

(h) adopt or implement any amendment to its Articles of Incorporation or any
changes to its bylaws or comparable organizational documents;

(i) amend in any respect or terminate any Material Contract or enter into a
contract or agreement which, had it been entered into prior to the date hereof,
would have been a Material Contract, in each case, other than in the ordinary
course of business;

(j) waive any rights of substantial value or cancel or forgive any material
amount of indebtedness owed to Company or Company Subsidiary;

(k) enter into any contract or agreement outside of the ordinary course of
business or take any other action outside of the ordinary course of business; or

(l) grant or agree to grant to any employee of the Company or Company Subsidiary
any increase in wages or bonus, severance, profit sharing, retirement, insurance
or other compensation or benefits, or establish any new or amend any existing
compensation or benefit plans or arrangements, except (1) as may be required
under applicable law or (2) pursuant to the employee benefit plans in effect on
the date hereof applicable to any such employee

(m) agree to, or make any commitment to, take any of the actions prohibited by
this Section 5.2.

5.3 No Solicitation. Prior to the Closing Date, or until this Agreement is
terminated in accordance with its terms, Sellers shall not, and Sellers shall
cause Company and Company Subsidiary not to, directly or indirectly, solicit or
initiate discussions or engage in negotiations

 

26



--------------------------------------------------------------------------------

with, or provide information (other than publicly available information) to, or
authorize any financial advisor or other Person to solicit or initiate
discussions or engage in negotiations with, or provide information to, any
Person (other than Purchaser or a Purchaser Representative) concerning any
potential sale of capital stock of, or merger, consolidation, combination, sale
of assets, reorganization or other similar transaction involving, Company.

ARTICLE VI

ADDITIONAL AGREEMENTS

6.1 Regulatory Matters.

(a) Purchaser and each Seller shall (i) take, or cause to be taken, all actions
necessary or proper to comply with all legal requirements which may be imposed
on such party with respect to the transactions contemplated hereby, including,
without limitation, obtaining any third party consent which may be required to
be obtained in connection with the transactions contemplated hereby and
(ii) obtain (and cooperate with the other party to obtain) any consent,
authorization, order or approval of, or any exemption by, any Governmental
Entity which is required or advisable to be obtained by Sellers or Purchaser,
respectively, in connection with the transactions contemplated by this
Agreement. The parties hereto shall cooperate with each other and promptly
prepare and file all necessary documentation, and to effect all applications,
notices, petitions and filings (including, if required, notification under the
HSR Act), to obtain as promptly as practicable all permits, consents, approvals
and authorizations of all third parties and Governmental Entities which are
necessary or advisable to consummate the transactions contemplated by this
Agreement. Purchaser and Sellers shall have the right to review in advance and,
to the extent practicable, each will consult the other on, in each case subject
to applicable laws relating to the exchange of information, all the information
relating to Sellers, Company or Purchaser, as the case may be, and any of their
respective Subsidiaries, which appear in any filing made with, or written
materials submitted to, any third party or any Governmental Entity in connection
with the transactions contemplated by this Agreement. For purposes of this
Section 6.1(a), in taking each of the foregoing actions each party shall be
required only to use commercially reasonable efforts (it being understood that
Section 6.5 shall (i) supersede this Section 6.1 and (ii) apply with respect to
all consents necessary under management, advisory, sub-advisory and similar
contracts of Company and Company Subsidiary).

(b) Purchaser and Sellers shall, upon request, furnish each other with all
information concerning Purchaser, Sellers, Company and their respective
Subsidiaries, directors, officers and shareholders and such other matters as may
be reasonably necessary in connection with any statement, filing, notice or
application made by or on behalf of Purchaser, Sellers, Company or any of their
respective Subsidiaries to any Governmental Entity in connection with the
transactions contemplated by this Agreement.

6.2 Access to Information.

(a) Subject to the Confidentiality Agreement, which shall remain in full force
and effect, Sellers agree to provide Purchaser and Purchaser’s officers,
directors, employees, accountants, counsel, financial advisors, agents and other
representatives (collectively, the

 

27



--------------------------------------------------------------------------------

“Purchaser Representatives”), from time to time prior to the Closing Date or the
termination of this Agreement, such information as Purchaser shall reasonably
request with respect to Company and Company Subsidiary and their respective
businesses, financial conditions and operations and such access to the
properties and personnel of Company and Company Subsidiary as Purchaser shall
reasonably request, which access shall occur during normal business hours and
shall be conducted in such manner as not to interfere unreasonably with the
conduct of the business of Company or Company Subsidiary. Except as required by
law, Purchaser will hold, and will cause Purchaser Representatives and
Affiliates to hold, any nonpublic information received from Sellers or Company
or Company Subsidiary, directly or indirectly, in accordance with the
Confidentiality Agreement.

(b) Sellers and Company shall not be required to provide access to or to
disclose information where such access or disclosure would violate or prejudice
the rights of customers, jeopardize the attorney-client or other legal privilege
of the institution in possession or control of such information or contravene
any law, rule, regulation, order, judgment, decree, fiduciary duty or binding
agreement entered into prior to the date of this Agreement. The parties hereto
will make appropriate substitute disclosure arrangements under circumstances in
which the restrictions of the preceding sentence apply.

6.3 Public Disclosure. Promptly, but in any event no later than one (1) Business
Day after Closing, Sellers and Purchaser shall issue a joint press release with
respect to the transactions contemplated by this Agreement. Except as set forth
in the immediately preceding sentence, Sellers and Purchaser shall consult with
each other before issuing any press release or otherwise making any public
statement or making any other public (or non-confidential) disclosure (whether
or not in response to an inquiry) regarding the terms of this Agreement or any
of the transactions contemplated hereby, and neither shall issue any such press
release or make any such statement or disclosure without the prior approval of
the other (which approval shall not be unreasonably withheld or delayed),
except, in each case, as and to the extent that such party shall be so obligated
by applicable law, in which case such party shall advise the other party of such
obligation and the parties shall attempt to cause a mutually agreeable release
or announcement to be issued.

6.4 Employees; Employee Benefit Matters.

(a) Upon the Closing, Company and Company Subsidiary shall automatically cease
to be participating employers in any Company Benefits Plans not solely
maintained by Company and Company Subsidiary. Sellers shall take (or cause the
Company or Company Subsidiary, as applicable, to take) all actions necessary to
terminate, effective as of the day immediately prior to, and conditioned upon,
the Closing Date, all employee benefit plans (including any tax-qualified
retirement plan) sponsored or maintained by the Company or Company Subsidiary.
Following the Closing Date, Purchaser shall maintain or cause to be maintained
compensation opportunities, tax-qualified retirement plans, and welfare plans
for the benefit of employees who are actively employed by Company and Company
Subsidiary as of the Closing Date (“Covered Employees”) which, in the aggregate,
are generally substantially comparable to those compensation opportunities and
other employee tax-qualified retirement and welfare benefits that are made
available to similarly situated employees of Purchaser or its Subsidiaries as
applicable.

 

28



--------------------------------------------------------------------------------

(b) For purposes of their participation in the employee benefit plans,
arrangements and agreements of Purchaser (the “Purchaser Benefit Plans”),
Purchaser shall credit each Covered Employee of Company and Company Subsidiary
with full credit for all service credited under the Company Benefit Plans
(including service with Company prior to the Closing Date and, where applicable,
service with prior or predecessor employers to the extent credit is given for
such service under the Company Benefit Plans) for purposes of eligibility to
participate and receive benefits, for purposes of vesting and, except under
defined benefit pension plans or other benefit plans under which the crediting
of such service would result in duplication of benefits, for purposes of benefit
accruals. With respect to Purchaser Benefit Plans that are welfare benefit
plans, Purchaser shall use commercially reasonable efforts (i) to cause any such
plan to waive any pre-existing condition exclusions and actively-at-work
requirements thereunder with respect to the Covered Employees and their eligible
dependents (to the extent waived under the applicable Company welfare benefit
plan) and (ii) to permit Covered Employees to participate in any such plan, as
of the Closing Date, subject to and contingent on the approval of Purchaser’s
insurers. Purchaser will take commercially reasonable efforts to permit Covered
Employees to make eligible rollover contributions in cash and with respect to
loans, if any, in loan notes evidencing loans to such Covered Employee as of the
date of distribution, to a Purchaser Benefit Plan that is a tax-qualified
defined contribution plan.

(c) Purchaser shall cause Company to honor all written contractual obligations
of Company and Company Subsidiary to their respective current and former
employees, directors and independent contractors, including, but not limited to,
all obligations under employment, severance and consulting plans and
arrangements; provided that nothing herein shall limit the right of Purchaser or
any of its Subsidiaries to terminate any particular plan or agreement in
accordance with its terms. Without limiting the generality of the foregoing: in
the event Purchaser terminates the employment of any employee of Company or
Company Subsidiary prior to February 29, 2012, Purchaser will provide such
employee with severance and other post-termination benefits with an aggregate
value at least equal to those for which such employee would have been eligible
to such employee from Company or Company Subsidiary (as the case may be) if such
termination had occurred immediately prior to the Closing Date, and in no event
with severance less than three months of any such employee’s base pay.

(d) No provision of this Agreement shall create any third party beneficiary or
other right in any Person (including any Covered Employee or any beneficiary or
dependent thereof) in respect of continued employment (or resumed employment)
with either Purchaser or any of its Affiliates, and no provision of this
Agreement shall create any such rights in any such Persons in respect of any
benefits that may be provided, directly or indirectly, under any Purchaser
Benefit Plan.

6.5 Certain Client Matters. Sellers shall use reasonable best efforts, or shall
cause the Company to use its reasonable best efforts, to obtain, in accordance
with applicable law and the applicable Investment Advisory Agreement, and as
promptly as practical following the date of this Agreement, such approvals,
consents or other actions, if any, by Clients so that after the Closing Company
or Company Subsidiary may continue its applicable management, advisory or
sub-advisory relationship on terms that, taken as a whole, are no less favorable
to such entity than the terms of the existing Investment Advisory Agreement
between such Client and the applicable Company entity. Any such approvals or
consents obtained shall be in a form reasonably satisfactory to Purchaser.

 

29



--------------------------------------------------------------------------------

6.6 Cooperation. Following the Closing, each party agrees to cooperate in good
faith to provide information to the other party that is reasonably necessary in
connection with regulatory, legal, accounting and similar matters of Sellers and
their Affiliates on the one hand and Purchaser and its Affiliates on the other
(and not relating to any dispute, litigation or arbitration between the parties
hereto or their Affiliates). The parties agree that any information provided
pursuant to this provision shall be kept confidential and shall not be used for
any purpose except for the reason given in the request.

6.7 Non-Solicitation.

(a) Purchaser hereby covenants and agrees, during the period beginning on the
date hereof and ending on the second (2nd) anniversary of the Closing Date (the
“Purchaser Non Solicitation Period”), not directly or indirectly to (A) induce
or attempt to induce any officer, employee, representative or agent of Matrix or
any Subsidiary of Matrix (collectively, the “Restricted Entities”) to leave the
employ of such Restricted Entity, or (B) hire, within twelve months following
the date of termination of such person’s employment with such Restricted Entity,
any person who was an employee of any Restricted Entity (x) at any time during
the year prior to the date hereof or (y) during the Purchaser Non Solicitation
Period, or (C) in any other way interfere with the relationship between any
Restricted Entity and any employee thereof. Notwithstanding the foregoing,
nothing in this Agreement will prevent Purchaser from (x) hiring any Person who
was employed at any time by any Restricted Entity and whose employment was
terminated by such Restricted Entity following the Closing or (y) hiring any
employee of a Restricted Entity who makes an unsolicited approach to Purchaser
seeking employment in response to the general advertisement or other public
announcement of a job opening.

(b) Sellers and Purchaser agree, for a period of five (5) years from the Closing
Date, not to, directly or indirectly, make any statement or other communication
(whether written or oral) that impugns or attacks the reputation or character of
Purchaser, any Seller or Restricted Entity, or damages the goodwill of
Purchaser, any Seller or any Restricted Entity.

(c) Each Seller other than Matrix hereby covenants and agrees, for the
respective period of time from and after the Closing Date set forth opposite
such Seller’s name on Exhibit 6.7(c) hereto, not to, and to cause its
Subsidiaries not to, establish a business or employ Persons with the intent of
competing with the provision of: (i) managed account platform technology,
including back office systems to support the administration of an investment
advisor’s managed account business or (ii) advisory and administrative services
to investment advisors and their clients as part of a managed account platform
technology, in the case of either of the preceding clauses (i) or (ii), anywhere
within the United States (a “Competing Business”). Subject to any exceptions set
forth by the separate written agreement of Matrix and Purchaser, Matrix hereby
covenants and agrees, for a period of three (3) years from the Closing Date, not
to, and to cause its Subsidiaries not to, establish a business or employ Persons
with the intent of competing with the development, marketing, selling or
provision of one or more products or services (individually or as a bundle)
consisting of (i) investment products research

 

30



--------------------------------------------------------------------------------

and/or due diligence, (ii) desktop asset management application,
(iii) performance reporting, and (iv) any investment advisory services to the
wealth management industry, other than in each of the preceding clauses
(i)-(iv) as relates to the corporate, not-for-profit, employee force-out, or
governmental retirement plan markets (a “Matrix Competing Business”); provided,
however, that this provision shall not prohibit Matrix from: (i) acquiring a
company or business that is an Affiliate of a Matrix Competing Business, if such
Matrix Competing Business comprises one-quarter or less of the total revenues of
such company or business; or (ii) continuing to conduct the businesses in which
Matrix and its subsidiaries (other than Prima) are engaged in as of the date of
this Agreement, including without limitation the continued development,
marketing and provision of the RetireTool(k)it suite of products. For these
purposes, ownership of securities of five percent (5%) or less of any class of
securities of a company engaged in a Competing Business or Matrix Competing
Business, as applicable, shall not be considered to be a Competing Business or
Matrix Competing Business, for purposes of this Section 6.7(c). Furthermore,
Matrix and Broadridge (pursuant to its separate joinder to this Agreement) each
hereby covenants and agrees, for a period of three (3) years from the Closing
Date, not to, and to cause each of its respective Subsidiaries not to, induce or
attempt to induce any client of Company or Company Subsidiary set forth on
Exhibit 6.7(c)-2 to cease doing business with Company or Company Subsidiary as
set forth opposite such client’s name on such Exhibit, or in any way divert or
attempt to divert the provision of such services to any such client away from
Company or Company Subsidiary.

(d) Each Seller hereby covenants and agrees, for a period of two (2) years from
the Closing Date (“Sellers Non Solicitation Period”), not to, and to cause its
Subsidiaries not to, directly or indirectly (A) induce or attempt to induce any
individual employed by Company or Company Subsidiary as of the Closing Date or
(B) hire, within twelve months following the date of termination of such
person’s employment with Company, Company Subsidiary, Purchaser or any of
Purchaser’s Affiliates, any person who was an employee of Company, Company
Subsidiary, Purchaser or any of Purchaser’s Affiliates (x) at any time during
the year prior to the date hereof or (y) during the Sellers Non Solicitation
Period. Notwithstanding the foregoing, nothing in this Agreement will prevent
any Seller from (x) hiring any Person who was employed at any time by Company,
Company Subsidiary, Purchaser or any of Purchaser’s Affiliates and whose
employment was terminated by such employing Person following the Closing or
(y) hiring any employee of any such employing Person who makes an unsolicited
approach to such Seller seeking employment in response to the general
advertisement or other public announcement of a job opening.

(e) Purchaser agrees that (i) the covenants set forth in Sections 6.7(a) and
6.7(b) are reasonable in temporal and geographical scope and in all other
respects, and (ii) the covenants contained therein have been made in order to
induce the Sellers and Purchaser to enter into this Agreement. Sellers and
Purchaser intend that the covenants of Sections 6.7(a) and 6.7(b) shall be
deemed to be a series of separate covenants, one for each month of the relevant
period of restriction.

(f) Each Seller agrees that (i) the covenants set forth in Sections 6.7(c) and
6.7(d) are reasonable in temporal and geographical scope and in all other
respects, and (ii) the covenants contained therein have been made in order to
induce the Sellers and Purchaser to enter into this Agreement.

 

31



--------------------------------------------------------------------------------

(g) If, at the time of enforcement of Section 6.7(a), 6.7(b), 6.7(c) or 6.7(d) a
court shall hold that the duration or scope stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration or
scope under such circumstances shall be substituted for the stated duration or
scope and that the court shall be allowed to revise the restrictions contained
herein to cover the maximum period and scope permitted by law.

(h) Purchaser recognizes and affirms that in the event of its breach of any
provision of Section 6.7(a) or 6.7(b), money damages would be inadequate and
Matrix would not have adequate remedy at law. Accordingly, Purchaser agrees that
in the event of a breach or a threatened breach of any of the provisions of
Section 6.7(a) or 6.7(b), Matrix, in addition and supplementary to other rights
and remedies existing in its favor, may apply to any court of law or equity of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce or prevent any violations of the provisions thereof
(without posting a bond or other security). In addition, in the event of a
breach or violation of Section 6.7(a) or 6.7(b), the relevant period of
restriction shall be tolled until such breach or violation has been duly cured.

(i) Each Seller recognizes and affirms that in the event of its breach of any
provision of Section 6.7(c) or 6.7(d), money damages would be inadequate and
Purchaser would have not adequate remedy at law. Accordingly, each Seller agrees
that in the event of a breach or a threatened breach of any of the provisions of
Section 6.7(c) or 6.7(d), Purchaser, in addition and supplementary to other
rights and remedies existing in its favor, may apply to any court of law or
equity of competent jurisdiction for specific performance and/or injunctive or
other relief in order to enforce or prevent any violations of the provisions
thereof (without posting a bond or other security). In addition, in the event of
a breach or violation of Section 6.7(c) or 6.7(d), the relevant period of
restriction shall be tolled until such breach or violation has been duly cured.

(j) Purchaser acknowledges that its covenants in this Section 6.7 are a material
inducement to Matrix to enter into this Agreement and consummate the
transactions contemplated hereby, and each Seller acknowledges and agrees that
its covenants in this Section 6.7 are a material inducement to Purchaser to
enter into this Agreement and consummate the transactions contemplated hereby.

6.8 Tax Matters.

(a) The Company, the Sellers and Purchaser shall cooperate fully, as and to the
extent reasonably requested by the other party, in connection with the
preparation and filing of any Tax Return, statement, report or form (including
any report required pursuant to Section 6043A of the Code and all Treasury
Regulations promulgated thereunder), any audit, litigation or other proceeding
with respect to Taxes. The Company, the Sellers and Purchaser agree (i) to
retain all books and records with respect to Tax matters pertinent to the
Company relating to any Pre-Closing Period until the expiration of the
applicable statute of limitations (and, to the extent notified by Purchaser or
the Representative, any extensions thereof) of the respective taxable periods,
and to abide by all record retention agreements entered into with any taxing
authority and (ii) to give the other party reasonable written notice prior to
transferring, destroying or discarding any such books and records and, if the
other party so requests, the Company, the Sellers or Purchaser, as the case may
be, shall allow the other party to take possession of such books and records.

 

32



--------------------------------------------------------------------------------

(b) (1) Purchaser, Sellers, and the Sellers’ Representative will promptly notify
the other in writing upon the receipt of notice from any taxing authority of any
pending or threatened audit or administrative or judicial proceeding related to
Taxes of the Company or any of its Subsidiaries for which such other party may
be liable. Except as provided in Section 6.7(b)(2), Purchaser shall have the
sole right to control any audit or administrative or judicial proceeding with
respect to Taxes (a “Tax Proceeding”). (2) In the event a Tax Proceeding could
give rise to an indemnity obligation of the Sellers under Article IX, Sellers’
Representative shall have the right (but not the obligation) to control the
defense of any such Tax Proceeding provided, however, that if Sellers’
Representative elects to control the defense of any such Tax Proceeding
(i) Purchaser may participate in, but not control, such Tax Proceeding at
Purchaser’s expense and (ii) Sellers’ Representative may not settle or otherwise
compromise any such Tax Proceeding without Purchaser’s prior written consent
(which consent shall not be unreasonably delayed or withheld).

(c) On the Closing Date, all Tax sharing agreements and arrangements between
(a) the Company on the one hand, and (b) the Sellers or any of its Affiliates
(other than the Company), on the other hand, shall be terminated effective as of
the Closing Date and have no further effect for any taxable year or period
(whether a past, present, or future year or period), and no additional payments
shall be made thereunder with respect to any period after the Closing Date in
respect of the redetermination of Tax liabilities or otherwise.

(d) All transfer, documentary, sales, use, stamp, registration and other such
Taxes, and all conveyance fees, recording charges and other fees and charges
(including any penalties and interest) incurred in connection with consummation
of the transactions contemplated by this Agreement shall be paid one-half by
Purchaser, on the one hand, and one-half by Sellers, on the other hand.

(e) Except (i) with respect to (A) any Tax refunds (or any credits against Taxes
in lieu of such refunds) arising from the carryback of any post-Closing Tax
loss, deduction or credit and (B) any Tax refund (or any credits against Taxes
in lieu of such refunds) included in the calculation of Final Working Capital
(which refunds and credits against Tax shall be for the account of Purchaser)
and (ii) to the extent such Tax refunds (or any credits against Taxes in lieu of
such refunds) directly result in a Tax liability for which Purchaser is not
indemnified under Section 9.2, Sellers’ Representative shall be entitled to
receive on behalf of the Sellers prompt payment from Purchaser of an amount
equal to (as applicable), (i) any Tax refunds of Company or any Subsidiary for
Pre-Closing Periods (including refunds arising by reason of amended returns
filed after the Closing Date) that are received by Purchaser or its Affiliates
or (ii) any credits against Taxes in lieu of refunds described in clause (i) of
this sentence (plus any interest thereon received with respect thereto from the
applicable taxing authority).

(f) Purchaser covenants that, without obtaining the prior written consent of
Sellers’ Representative, it will not, and will not cause or permit any Affiliate
of Purchaser, to (i) take any action on the Closing Date other than in the
ordinary course of business or as specifically contemplated by this Agreement
that could reasonably be expected to give rise to any Tax liability of the
Company or any Subsidiary, or any indemnification obligation of Sellers,
(ii) amend any Tax Return for any taxable period ending on or before the Closing
Date, or Straddle Period Tax Return, of Company or any Subsidiary without the
prior written consent of Sellers’ Representative, or (iii) carry back any loss,
deduction, or credit from a tax period ending after the Closing Date to a tax
period beginning before the Closing Date without the prior written consent of
Sellers’ Representative.

 

33



--------------------------------------------------------------------------------

(g) Sellers’ Representative shall prepare or cause to be prepared, and Purchaser
shall cooperate in the filing of, all Tax Returns for the Company or Company
Subsidiary for all Taxable Periods ending on or prior to the Closing Date that
are filed after the Closing Date. Sellers’ Representative shall permit Purchaser
to review and comment on each such Tax Return described in the preceding
sentence prior to filing, and Sellers’ Representative shall consider all such
comments in good faith. Purchaser shall prepare or cause to be prepared, and
file or cause to be filed, any Tax Returns of Company or Company Subsidiary for
Straddle Periods. Purchaser shall permit Sellers’ Representative to review and
comment on each such Tax Return described in the preceding sentence prior to
filing, and Purchaser shall consider all such comments in good faith. All Tax
Returns referred to in this Section 6.7(g) shall be filed in a manner consistent
with prior practice, to the extent consistent with applicable Laws. In the event
of a dispute between Sellers’ Representative and Purchaser regarding the proper
reporting of any item on any Tax Return referred to in this paragraph, such
dispute shall be referred to the independent accounting firm set forth in
Section 2.4(e) and the costs of such firm shall be split between Sellers’
Representative and Purchaser.

6.9 Financial Statements.

(a) As promptly as practicable following the end of each quarter during the
period from the date hereof through the Closing Date, but in no event later than
forty-five (45) days after the end of a fiscal quarter, the Company shall
deliver to Purchaser a balance sheet and statements of income and of
comprehensive income and shareholders’ equity and of cash flows for the fiscal
period then ended complying with GAAP.

(b) As promptly as practicable following the date hereof, the Company shall
deliver to Purchaser a balance sheet and statements of income and of
comprehensive income and shareholders’ equity and of cash flows including
accompanying footnotes for the fiscal year ended December 31, 2011 complying
with GAAP and an unqualified opinion of independent accountants, the cost of
preparation of which shall be borne by Purchaser.

(c) As promptly as practicable following the date hereof, the Company shall
deliver to Purchaser a SAS100 review of financial statements for the first,
second and third fiscal quarters of calendar year 2011, the cost of preparation
of which shall be borne by Purchaser.

(d) As promptly as practicable following the end of the first fiscal quarter of
calendar year 2012, the Company shall deliver to Purchaser a SAS100 review of
financial statements for such period, the cost of preparation of which shall be
borne by Purchaser.

(e) The Company will cause the appropriate officers of the Company or Matrix to
execute and deliver to Purchaser’s independent auditors such representation
letters in customary form in respect of each audited period and each SAS100
review period commencing with the fiscal year ended December 31, 2011 and
continuing through the Closing Date as Purchaser shall require. Should the
Company’s audit in respect of its fiscal year ended December 31, 2011 not be
completed by the Closing Date, such representation letters will be provided by
Matrix.

 

34



--------------------------------------------------------------------------------

6.10 Surrender and Cancellation of Stock Options. On or prior to the Closing,
Sellers’ Representative shall deliver to Purchaser option surrender or exercise
agreements (each in a form reasonably acceptable to Purchaser, which will
include representations and warranties with respect to authorization, consents
and approvals and, as of the Closing, title to, and absence of Liens on, shares
of Common Stock) executed by each Optionholder. Any options to purchase shares
of Company Common Stock that are not vested at the time of the Closing shall be
deemed vested in full as of the Closing Date.

6.11 Collective Investment Funds. Sellers shall, and shall cause Company to,
cause MG Trust to provide Company with (i) copies of the account statements for
each of the collective investment funds as necessary to demonstrate the historic
performance track record of each of the collective investment funds (e.g., fund
custodial statements detailing credits, debits and other transactions for the
applicable periods) and (ii) worksheets demonstrating how composite performance
for each of the collective investment funds has been calculated. In addition,
and without limiting the foregoing, Sellers shall, and shall cause Company to,
use commercially reasonable efforts to cause MG Trust to perform all necessary
steps leading up to and at Closing to enable the transfer of MG Trust’s trustee
responsibilities for the collective investment funds to the new trustee
designated by Purchaser as promptly following closing as possible.
Notwithstanding the preceding sentence, in the event such transfer cannot be
effected for any reason beyond Sellers’ reasonable control, such failure to
effect the transfer shall not be deemed a breach of any kind under this
Agreement.

6.12 Transition Services. Sellers shall, and shall cause Company to, use
commercially reasonable efforts to provide any transition services reasonably
requested by Purchaser between the date hereof and the Closing in furtherance of
the consummation of the transactions contemplated hereby. For the avoidance of
doubt, Sellers shall have no obligation to continue to perform such transition
services after the Closing, except to the extent agreed to in writing between or
among any applicable parties.

ARTICLE VII

CONDITIONS PRECEDENT

7.1 Conditions to Each Party’s Obligation to Effect the Closing. The respective
obligation of each party to effect the Closing shall be subject to the
satisfaction at or prior to the Closing Date of the following conditions:

(a) Regulatory Approvals. All Requisite Regulatory Approvals shall have been
obtained and shall remain in full force and effect or, in the case of waiting
periods, shall have expired or been terminated.

(b) No Injunctions or Restraints; Illegality. No order, injunction, decree or
judgment issued by any court or governmental body or agency of competent
jurisdiction or other legal restraint or prohibition preventing the consummation
of the transactions contemplated by

 

35



--------------------------------------------------------------------------------

this Agreement shall be in effect. No statute, rule, regulation, order,
injunction or decree shall have been enacted, entered, promulgated or enforced
by any Governmental Entity which prohibits or makes illegal consummation of the
Closing.

7.2 Conditions to Obligations of Purchaser. The obligation of Purchaser to
effect the Closing is also subject to the satisfaction or waiver by Purchaser at
or prior to the Closing Date of the following conditions:

(a) Representations and Warranties.

(b) Other than the Designated Seller Representations (as defined in
Section 9.1), the representations and warranties of Sellers set forth in Article
III of this Agreement shall be true and correct in all material respects, in
each case as of the date of this Agreement and as of the Closing Date as though
made on such Closing Date, except to the extent such representations and
warranties are expressly made only as of an earlier date, in which case as of
such earlier date. The Designated Seller Representations, shall be true and
correct in all respects, in each case as of the date of this Agreement and as of
the Closing Date as though made on such Closing Date, except to the extent such
representations and warranties are expressly made only as of an earlier date, in
which case as of such earlier date. Purchaser shall have received a certificate
of Company, signed by its President or Chief Financial Officer, to the foregoing
effect.

(c) Performance of Obligations of Sellers. Sellers shall have performed in all
material respects all obligations required to be performed under this Agreement
at or prior to the Closing Date. Purchaser shall have received a certificate
signed on behalf of Sellers by the Sellers’ Representative to the foregoing
effect.

(d) FIRPTAs. Each Seller shall have delivered to Purchaser a certificate
pursuant to Treasury Regulations Section 1.1445-2(b) that such Seller is not a
foreign person within the meaning of Section 1445 of the Code.

(e) Required Consents. All Consents set forth on Exhibit E shall have been
received, and evidence thereof shall have been delivered to Purchaser prior to
the Closing.

(f) Advisory Contract Consents. Consents from clients of Company representing at
least eighty percent (80%) of Company’s aggregate Run-Rate Revenues shall have
been obtained, and evidence or a certification thereof shall have been delivered
to Purchaser prior to the Closing; provided, that to the extent consents are
received from clients representing less than ninety percent (90%) of the run
rate revenues, the Purchase Price shall be reduced by one percent (1%) for each
percentage point by which the aggregate Run-Rate Revenues of clients of Company
that have so consented is less than ninety percent (90%) of Company’s aggregate
Run-Rate Revenues.

(g) No Material Adverse Effect. From the date of this Agreement, there shall not
have occurred any Material Adverse Effect.

(h) Watson Employment. J. Gibson Watson shall not have terminated employment
with the Company for any reason or indicated in writing any intention to
terminate employment with the Company for any reason after the Closing.

 

36



--------------------------------------------------------------------------------

7.3 Conditions to Obligations of Sellers. The obligation of Sellers to effect
the Closing is also subject to the satisfaction or waiver by Sellers’
Representative at or prior to the Closing Date of the following conditions;
provided, that Sellers’ Representative shall have no right, and only J. Gibson
Watson shall have the right, to waive the condition set forth in Section 7.3(c)
below:

(a) Representations and Warranties. The representations and warranties of
Purchaser set forth in Article IV of this Agreement shall be true and correct in
all material respects, in each case as of the date of this Agreement and as of
the Closing Date as though made on such Closing Date, except to the extent such
representations and warranties are expressly made only as of an earlier date, in
which case as of such earlier date. Sellers’ Representative shall have received
a certificate signed on behalf of Purchaser by its Chief Executive Officer or
Chief Financial Officer to the foregoing effect.

(b) Performance of Obligations of Purchaser. Purchaser shall have performed in
all material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date. Sellers’ Representative shall have
received a certificate signed on behalf of Purchaser by its Chief Executive
Officer or Chief Financial Officer to the foregoing effect.

(c) Watson Employment. The Watson Employment Letter shall be in full force and
effect.

ARTICLE VIII

TERMINATION AND AMENDMENT

8.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date:

(a) by mutual written consent of Sellers’ Representative and Purchaser;

(b) by either Sellers’ Representative or Purchaser, if the Closing shall not
have occurred on or before April 15, 2012 (provided that the right to terminate
this Agreement under this Section 8.1(b) shall not be available to any party
whose action or failure to act has been the cause of or resulted in the failure
of a condition precedent set forth in Article VII hereof which has caused the
Closing not to have occurred on or before such date and such action or failure
to act constitutes a breach of this Agreement);

(c) by either Sellers’ Representative or Purchaser, if any Requisite Regulatory
Approval required to be obtained pursuant to Section 7.1(a) has been denied by
the relevant Governmental Entity and such denial has become final and
non-appealable or any Governmental Entity of competent jurisdiction shall have
issued a final, non-appealable injunction permanently enjoining or otherwise
prohibiting the consummation of the transactions contemplated by this Agreement;

(d) by Sellers’ Representative, if Purchaser has breached any representation,
warranty, covenant or agreement on the part of Purchaser contained in this
Agreement in any

 

37



--------------------------------------------------------------------------------

material respect, which breach would, individually or together with all such
other then uncured breaches by Purchaser, constitute grounds for the conditions
set forth in Section 7.2(a) or 7.2(b) not to be satisfied at the Closing Date
and such breach is not cured within 15 Business Days after written notice
thereof to Purchaser; or

(e) by Purchaser, if Sellers have breached any representation, warranty,
covenant or agreement on the part of Sellers contained in this Agreement in any
material respect, which breach would, individually or together with all such
other then uncured breaches by Sellers, constitute grounds for the conditions
set forth in Section 7.3(a) or 7.3(b) not to be satisfied at the Closing Date
and such breach is not cured within 15 Business Days after written notice
thereof to Sellers’ Representative.

8.2 Effect of Termination. In the event of termination of this Agreement
pursuant to this Article VIII, no party to this Agreement shall have any
liability or further obligation hereunder to the other party hereto, except that
(i) the last sentence of Section 6.2(a) (Access to Information), and Section 6.3
(Public Disclosure), Section 8.2 (Effect of Termination), Section 10.1
(Expenses), Section 10.2 (Notices) and Section 10.6 (Governing Law) shall
survive any termination of this Agreement and (ii) notwithstanding anything to
the contrary in this Agreement, termination will not relieve a breaching party
from liability for any willful and material breach of any provision of this
Agreement prior to such termination.

8.3 Amendment. Subject to compliance with applicable law, this Agreement may be
amended by the parties hereto. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto.

8.4 Extension; Waiver. At any time prior to the Closing Date, the parties hereto
may, to the extent legally allowed, (a) extend the time for the performance of
any of the obligations or other acts of the other parties hereto, (b) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto and (c) waive compliance with any of the
agreements or conditions contained herein. Any agreement on the part of a party
hereto to any such extension or waiver shall be valid only if set forth in a
written instrument signed on behalf of such party, but such extension or waiver
or failure to insist on strict compliance with an obligation, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure.

ARTICLE IX

INDEMNIFICATION

9.1 Survival of Representations and Warranties and Agreements. The respective
representations and warranties of Sellers and Purchaser contained in this
Agreement shall survive the Closing but shall expire on May 15, 2013 at 5:00
p.m., Denver, Colorado time, except with respect to, and to the extent of, any
claim of which written notice specifying, in reasonable detail, the nature and,
to the extent known, amount of the claim has been given by one party to the
other prior to such expiration; provided, however, that, notwithstanding the
foregoing, the representations and warranties set forth in (i) Section 3.1
(Corporate Organization), Section 3.2 (Capitalization), Section 3.3(a)
(Authority; No Violation) and Section 3.19 (Broker’s Fees) (the

 

38



--------------------------------------------------------------------------------

“Designated Sellers Representations”) and Section 4.1 (Corporate Organization),
Section 4.2(a) (Authority; No Violation) and Section 4.8 (Broker’s Fees) (the
“Designated Purchaser Representations”) shall survive the Closing and continue
in full force and effect indefinitely and (ii) Section 3.10 (Taxes and Tax
Returns) shall survive the Closing and continue in full force and effect to the
full extent of any applicable statute of limitations. The respective covenants
and agreements of Sellers and Purchaser contained in this Agreement (including,
without limitation, the indemnification obligations set forth in this Article
IX) shall survive the Closing, provided that any such covenants and agreements
that by their terms are to be performed prior to the Closing Date shall survive
the Closing only until the 12 month anniversary of the Closing.

9.2 Indemnification by Sellers. Subject to the remaining provisions of this
Article IX:

(a) Several and Not Joint Indemnification. Each Seller shall, severally and not
jointly, indemnify, defend and hold Purchaser and its officers, directors,
employees, agents, advisers, representatives and Affiliates (collectively, the
“Purchaser Indemnitees”) harmless from and after the Closing Date for the period
set forth in Section 9.1 (including any extension thereof as expressly provided
for in such Section) from and against any Damages incurred or suffered by the
Purchaser Indemnitees to the extent resulting or arising from: (i) any
inaccuracy in any of the representations and warranties made in Sections 3.3
(Authority; No Violation) and 3.4 (Consents and Approvals) by such Seller or
(ii) any breach of any covenant or agreement of such Seller made in Sections 6.7
(Non-Solicitation);

(b) Joint and Several Indemnification. Each Seller shall, jointly and severally,
indemnify, defend and hold the Purchaser Indemnitees harmless from and after the
Closing Date for the period set forth in Section 9.1 (including any extension
thereof as expressly provided for in such Section) from and against any Damages
incurred or suffered by the Purchaser Indemnitees to the extent resulting or
arising from:

(i) any inaccuracy in any of the representations and warranties made herein
(other than any made in Sections 3.3, 3.4, 3.14 related to the Investment
Advisors Act and 3.21);

(ii) any inaccuracy in any of the representations and warranties made in
Section 3.14 related to the Investment Advisors Act or in Section 3.21);

(iii) any breach of any covenant or agreement made herein (other than any made
in Section 6.7); and

(iv) all Taxes (or the non-payment thereof) of (1) Company and the Company
Subsidiary for any Pre-Closing Period except to the extent that any such Taxes
reduced the Purchase Price on account of being taken into account as a liability
in the calculation of Final Working Capital, (2) any member of an affiliated,
consolidated, combined or unitary group of which Company or the Company
Subsidiary (or any predecessor of any of the foregoing) is or was a member on or
prior to the Closing Date, including pursuant to Section 1.1502-6 of the
Treasury Regulations or any analogous or similar state, local, or foreign law or
regulation and (3) any Person (other than the Company and the Company
Subsidiary) imposed

 

39



--------------------------------------------------------------------------------

on the Company or the Company Subsidiary as a transferee or successor, by
contract or pursuant to any law, rule, or regulation, which Taxes relate to an
event or transaction occurring in a Pre-Closing Period.

For the avoidance of doubt, the indemnification obligation set forth in clause
(i) of this Section 9.2(b) shall not apply to any Damages arising from any
inaccuracy of the representations set forth in Sections 3.3 (Authority; No
Violation) and 3.4 (Consents and Approvals), which are solely the subject of
Section 9.2(a), above.

(c) Deductible. Notwithstanding the foregoing, (A) no Seller shall be liable to
indemnify any Purchaser Indemnitees against Damages pursuant to
Section 9.2(a)(i) or 9.2(b)(i) unless and until the aggregate amount of such
Damages exceeds one and one-quarter percent (1.25%) of the Purchase Price, and
then only to the extent applicable Damages exceed one and one-quarter percent
(1.25%) of the Purchase Price; provided, that the foregoing limitations shall
not apply to any breach of the Designated Seller Representations.

(d) Limitation on Liability. The maximum liability of all Sellers to the
Purchaser Indemnitees pursuant to Section 9.2(a)(i) and Section 9.2(b)(i) shall
not exceed 10.6% of the Purchase Price; provided, that the foregoing limitations
shall not apply to any breach of the Designated Seller Representations, which
shall be limited to the Purchase Price.

(e) Limitation on Liability with respect to Section 3.21(b) (Registrations,
Licenses and Qualifications). The maximum liability of all Sellers to the
Purchaser Indemnitees pursuant to Section 9.2(b)(ii) shall not exceed Five
Hundred Thousand Dollars ($500,000). For the avoidance of doubt, the limitations
set forth in Sections 9.2(c) and 9.2(d) shall not apply to Damages arising under
Section 9.2(b)(ii).

9.3 Indemnification by Purchaser. Subject to the remaining provisions of this
Article IX, Purchaser shall indemnify, defend and hold Sellers and their
respective officers, directors, managers, partners, employees, agents, advisers,
trustees, representatives and Affiliates (collectively, the “Sellers
Indemnitees”) harmless from and after the Closing Date for the period set forth
in Section 9.1 (including any extension thereof as expressly provided for in
such Section) from and against any Damages incurred or suffered by the Sellers
Indemnitees to the extent resulting or arising from (a) any inaccuracy in any of
the representations and warranties made herein by Purchaser, and (b) any breach
of any covenant or agreement of Purchaser made herein. Notwithstanding the
foregoing with respect to Damages arising under this Section 9.3 (and except for
Damages resulting from breaches of the Designated Purchaser Representations),
(i) Purchaser shall not be liable to indemnify Sellers Indemnitees against
Damages pursuant to Section 9.3(a) unless and until the aggregate amount of such
Damages exceeds one and one-half percent (1.5%) of the Purchase Price, and then
only to the extent applicable Damages exceed one percent (1.0%) of the Purchase
Price, and (ii) Purchaser’s maximum liability to the Sellers Indemnitees for
Damages pursuant to Section 9.3(a) shall not exceed forty percent (40%) of the
Purchase Price.

 

40



--------------------------------------------------------------------------------

9.4 Indemnification Procedure.

(a) Promptly after the incurrence of any Damages by the party seeking
indemnification hereunder (the “Indemnified Party”), including, without
limitation, any claim by a third party described in Section 9.4(d) hereof, which
might give rise to indemnification hereunder or the discovery of any facts or
circumstances that the Indemnified Party believes may result in an
indemnification claim hereunder, the Indemnified Party shall deliver to the
party from which indemnification is sought (the “Indemnifying Party”) and all
Sellers a certificate (the “Claim Certificate”), which Claim Certificate shall:

(i) state that the Indemnified Party has paid or properly accrued Damages, or
anticipates that it shall incur liability for Damages for which such Indemnified
Party is entitled to indemnification pursuant to this Agreement; and

(ii) specify in reasonable detail each individual item of Damages included in
the amount so stated to the extent known, the date such item was paid or
properly accrued (if applicable), the basis for any anticipated liability and
the nature of the misrepresentation, breach of warranty or breach of covenant or
claim to which each such item is related and the computation of the amount, if
reasonably capable of computation to which such Indemnified Party claims to be
entitled hereunder; provided, however, that the failure to deliver such Claim
Certificate shall not relieve the Indemnifying Party of its obligations
hereunder except to the extent such failure shall have prejudiced the
Indemnifying Party.

(b) In case the Indemnifying Party shall object to the indemnification of an
Indemnified Party in respect of any claim or claims specified in any Claim
Certificate, the Indemnifying Party shall, within 10 Business Days after receipt
by the Indemnifying Party of such Claim Certificate, deliver to the Indemnified
Party a written notice to such effect and the Indemnifying Party and the
Indemnified Party shall, within the 10 Business Day period beginning on the date
of receipt by the Indemnified Party of such written objection, attempt in good
faith to agree upon the rights of the respective parties with respect to each of
such claims to which the Indemnifying Party shall have so objected. If the
Indemnified Party and the Indemnifying Party shall succeed in reaching agreement
on their respective rights with respect to any of such claims, the Indemnified
Party and the Indemnifying Party shall promptly prepare and sign a memorandum
setting forth such agreement. Should the Indemnified Party and the Indemnifying
Party be unable to agree as to any particular item or items or amount or
amounts, then the Indemnified Party and the Indemnifying Party shall submit such
dispute to arbitration pursuant to Section 10.7.

(c) Claims for Damages specified in any Claim Certificate to which an
Indemnifying Party shall not object in writing within 10 Business Days of
receipt of such Claim Certificate, claims for Damages covered by a memorandum of
agreement of the nature described in Section 9.4(b) and claims for Damages the
validity and amount of which have been the subject of a Final Determination
under Section 10.7, are hereinafter referred to, collectively, as “Agreed
Claims.” Within 10 Business Days of the determination of the amount of any
Agreed Claims, subject to the limitations of this Article IX, the Indemnifying
Party shall pay to the Indemnified Party an amount equal to the Agreed Claim by
cashier’s check or wire transfer to the bank account or accounts designated in
writing by the Indemnified Party not less than one Business Day prior to such
payment. Any such amount required to be paid by Sellers shall be paid from the
Escrow Amount, to the extent available.

 

41



--------------------------------------------------------------------------------

(d) Promptly after the assertion by any third party of any claim against any
Indemnified Party that in the reasonable judgment of such Indemnified Party may
result in the incurrence by such Indemnified Party of Damages for which such
Indemnified Party would be entitled to indemnification pursuant to this
Agreement, such Indemnified Party shall deliver to the Indemnifying Party a
written notice describing in reasonable detail such claim and such Indemnifying
Party may, at its option, assume the defense of the Indemnified Party against
such claim (including the employment of counsel, who shall be reasonably
satisfactory to such Indemnified Party) at such Indemnifying Party’s expense.
Any failure on the part of the Indemnified Party to provide prompt notice shall
not limit any of the obligations of the Indemnifying Party (except to the extent
such failure prejudices the defense of such claim). Any Indemnified Party shall
have the right to employ separate counsel in any such action or claim and to
participate in the defense thereof, but the fees and expenses of such counsel
shall not be at the expense of the Indemnifying Party. Notwithstanding the
foregoing, the Indemnifying Party shall not be entitled to assume such control,
and shall be responsible for the fees and expenses of the Indemnified Party’s
counsel, if (i) the Indemnifying Party shall have failed, within 15 Business
Days after having been notified by the Indemnified Party of the existence of
such claim as provided in the preceding sentence, to assume the defense of such
claim or to notify the Indemnified Party in writing that it shall assume the
defense of such claim, (ii) the employment of such counsel has been specifically
authorized in writing by the Indemnifying Party, (iii) the named parties to any
such action (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party and such Indemnified Party shall have been
advised by counsel that there may be one or more legal defenses available to the
Indemnified Party which are not available to, or the assertion of which would be
adverse to the interests of, the Indemnified Party, or (iv) the Indemnified
Party shall have been advised in writing by counsel that the assumption of such
defense by the Indemnifying Party would be inappropriate due to an actual or
potential conflict of interest (provided that the Indemnifying Party shall not
be liable for the fees and expenses of more than one firm of counsel for all
Indemnified Parties, other than local counsel). No Indemnifying Party shall be
liable to indemnify any Indemnified Party for any settlement of any such action
or claim effected without the consent of the Indemnifying Party, but if settled
with the written consent of the Indemnifying Party, or if there be a final
judgment for the plaintiff in any such action, the Indemnifying Party shall
indemnify and hold harmless each Indemnified Party from and against any loss or
liability by reason of such settlement or judgment, subject to the limitations
set forth in this Article IX. If the Indemnifying Party shall assume the defense
of any claim in accordance with the provisions of this Section 9.4(d), the
Indemnifying Party shall obtain the prior written consent of the Indemnified
Party (which shall not be unreasonably withheld) before entering into any
settlement of such claim if the settlement does not release the Indemnified
Party from all liabilities and obligations with respect to such claim, the
settlement is in excess of the maximum liability set forth in Section 9.2 or
9.3, as applicable, or the settlement imposes injunctive or other equitable
relief against the Indemnified Party. The Indemnified Party and the Indemnifying
Party each agrees to fully cooperate in all matters covered by this
Section 9.4(d), including, as required, the furnishing of books and records,
personnel and witnesses and the execution of documents, in each case as
necessary for any defense of such third party claim and at no cost to the other
party (provided that any reasonable out-of-pockets expenses of the Indemnified
Party incurred in connection with the foregoing shall be considered part of
Damages hereunder).

 

42



--------------------------------------------------------------------------------

9.5 Certain Offsets; Tax Treatment of Payments. For purposes of this Article IX,
“Damages” shall be net of any insurance or other recoveries payable to the
Indemnified Party or its Affiliates in connection with the facts giving rise to
the right of indemnification. In addition, any indemnification payment made
pursuant to this Article IX shall be reduced by the amount of any net Tax
benefit actually realized by the Indemnified Party through a reduction in Taxes
otherwise due as a result of the Damages incurred or suffered by the Indemnified
Party. The parties agree to treat any payment pursuant to this Article IX (other
than the portion treated as interest) as an adjustment to the Purchase Price.

9.6 Pre-Closing Taxes. For purposes of this Agreement:

(a) All Taxes of Company and the Company Subsidiaries for a Tax period that ends
on or before the Closing Date shall be treated as relating to a Pre-Closing
period.

(b) In the case of any payroll or similar Taxes, or any Taxes based upon or
related to income or gross receipts or similar Taxes, that are payable with
respect to a Tax period beginning before and ending after the Closing Date, the
portion of such Taxes relating to a Pre-Closing period shall be determined on
the basis of a deemed closing of the books and records of Company at the end of
the Closing Date; provided that annual exemptions, allowances or deductions that
are calculated on a periodic basis, such as the deduction for depreciation shall
be prorated on a daily basis.

(c) In the case of any Taxes other than those described in Section 9.6(b) that
are payable with respect to a Tax period beginning before and ending after the
Closing Date, the portion of such Taxes relating to a Pre-Closing period shall
be equal to the product of all such Taxes multiplied by a fraction the numerator
of which is the number of days in the Tax period from the commencement of such
period through and including the Closing Date and the denominator of which is
the number of days in the entire period; provided, that appropriate adjustments
shall be made to reflect specific events that can be identified and specifically
allocated as occurring on or prior to the Closing Date or occurring after the
Closing Date (in which case, Purchaser shall be responsible for any Taxes
related thereto).

9.7 Interpretation of Representations and Warranties. For purposes of
determining the amount of an indemnification payment under this Article IX, each
representation and warranty in this Agreement will be interpreted without
reference or giving effect to any materiality qualification or limitation set
forth in such representation or warranty, including the terms “material”,
“materially”, “in all material respects” and “Material Adverse Effect” (which
instead shall be read as any adverse effect).

9.8 Exclusive Remedy. After the Closing Date, this Article IX shall provide the
exclusive remedy for any of the matters addressed herein or other claims arising
out of this Agreement, except in the case of common law fraud or with respect to
matters for which the remedy of specific performance, injunctive relief or other
non-monetary equitable remedies are available.

 

43



--------------------------------------------------------------------------------

ARTICLE X

GENERAL PROVISIONS

10.1 Expenses. All costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such expense.

10.2 Notices. All notices and other communications required or permitted to be
given hereunder shall be sent to the party to whom it is to be given with copies
to all other parties as follow (as elected by the party giving such notice) and
be either personally delivered against receipt, by facsimile (with confirmation)
or other wire transmission, by registered or certified mail (postage prepaid,
return receipt requested) or deposited with an express courier (with
confirmation) to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):

 

  (a) if to any Seller, to:

Matrix Financial Solutions, Inc.

700 17th Street

Suite 300

Denver, CO 80202

Attn: President

Facsimile No.: (720) 932-2798

and to:

Prima Capital Holding, Inc.

600 17th Street, Suite 2300 South

Denver, CO 80202

Attn: President

Facsimile No.: (303) 573-7362

with copies to:

Squire Sanders (US) LLP

4900 Key Tower

127 Public Square

Cleveland, OH 44114-1304

Attn: Daniel G. Berick, Esq. and Cipriano S. Beredo, Esq.

Facsimile No.: (216) 479-8780

and to:

Fairfield and Woods, P.C.

Wells Fargo Center, Suite 2400

1700 Lincoln Street

Denver, CO 80203

Attn: John A. Eckstein, Esq.

Facsimile No.:

 

44



--------------------------------------------------------------------------------

  (b) if to Purchaser, to:

Envestnet, Inc.

35 East Wacker Drive, Suite 2400

Chicago, IL 60601

Attn: Shelly O’Brien, General Counsel and Corporate Secretary

Facsimile No.: (312) 827-2801

with a copy to:

Mayer Brown LLP

71 S. Wacker Drive

Chicago, IL 60606

Attn: Edward S. Best, Esq.

Facsimile No.: (312) 706-8106

All notices and other communications shall be deemed to have been given (i) when
received if given in person, (ii) on the date of electronic confirmation of
receipt if sent by facsimile or other wire transmission, (iii) three Business
Days after being deposited in the U.S. mail, certified or registered mail,
postage prepaid, or (iv) one Business Day after being deposited with a reputable
overnight courier.

10.3 Interpretation. When a reference is made in this Agreement to Sections,
Exhibits or Schedules, such reference shall be to a Section of or Exhibit or
Schedule to this Agreement unless otherwise indicated. The table of contents and
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.”

10.4 Counterparts. This Agreement may be executed in counterparts, all of which
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.

10.5 Entire Agreement. This Agreement (including the Disclosure Schedules and
other documents and the instruments referred to herein) constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, among the parties with respect to the subject matter hereof other than
the Confidentiality Agreement.

10.6 Governing Law; Jurisdiction; Waiver of Jury Trial. THIS AGREEMENT AND THE
LEGAL RELATIONS BETWEEN THE PARTIES SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAWS RULES THEREOF. THE STATE OR FEDERAL COURTS LOCATED WITHIN NEW
YORK COUNTY IN THE STATE OF NEW

 

45



--------------------------------------------------------------------------------

YORK SHALL HAVE EXCLUSIVE JURISDICTION OVER ANY AND ALL DISPUTES BETWEEN THE
PARTIES, WHETHER IN LAW OR EQUITY, ARISING OUT OF OR RELATING TO THIS AGREEMENT
AND THE AGREEMENTS, INSTRUMENTS AND DOCUMENTS CONTEMPLATED HEREBY AND THE
PARTIES CONSENT TO AND AGREE TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF SUCH
COURTS. EACH PARTY HEREBY WAIVES AND AGREES NOT TO ASSERT IN ANY SUCH DISPUTE,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY CLAIM THAT (I) SUCH PARTY
IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS, (II) SUCH PARTY
AND SUCH PARTY’S PROPERTY IS IMMUNE FROM ANY LEGAL PROCESS ISSUED BY SUCH COURTS
OR (III) ANY LITIGATION OR OTHER PROCEEDING COMMENCED IN SUCH COURTS IS BROUGHT
IN AN INCONVENIENT FORUM. THE PARTIES HEREBY AGREE THAT MAILING OF PROCESS OR
OTHER PAPERS IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING IN THE MANNER
PROVIDED IN SECTION 10.2, OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW,
SHALL BE VALID AND SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE ANY OBJECTIONS TO
SERVICE ACCOMPLISHED IN THE MANNER HEREIN PROVIDED. EACH OF THE PARTIES HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, AND AGREES TO CAUSE ITS SUBSIDIARIES TO
WAIVE, ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY PURCHASER ANCILLARY AGREEMENT,
ANY SELLER ANCILLARY AGREEMENT OR ANY OTHER INSTRUMENT OR DOCUMENT EXECUTED AND
DELIVERED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY.

10.7 Attorneys’ Fees. In the event any party initiates any legal action to
enforce the provisions of this Agreement, the prevailing party shall be entitled
to the recovery of reasonable attorneys’ fees and costs in such action.

10.8 Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.

10.9 Assignment; Third Party Beneficiaries. Neither this Agreement nor any of
the rights, interests or obligations shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other parties. Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of and be enforceable by the parties
and their respective successors and assigns. This Agreement (including the
documents and instruments referred to herein) is not intended to confer upon any
person other than the parties hereto any rights or remedies hereunder.

10.10 Legal Representation. Sellers acknowledge that Squire, Sanders & Dempsey
(US) LLP has been retained by Matrix to provide legal services to Matrix and no
other Seller in connection with this Agreement and the transactions contemplated
hereby. Sellers further

 

46



--------------------------------------------------------------------------------

acknowledge that Fairfield and Woods, P.C. has been retained by Messrs. Watson,
Selzer, Behan and Eral to provide legal services to them as Sellers and no other
Seller in connection with this Agreement and the transactions contemplated
hereby.

10.11 Post-Closing Releases.

(a) Effective as of the Closing Date, each Seller hereby releases and discharges
each of Company and Company Subsidiary from any and all claims, demands and
causes of action, whether known or unknown, liquidated or contingent, relating
to, arising out of or in any way connected with the dealings of Company and such
Seller or Company Subsidiary and such Seller from the beginning of time through
the Closing, it being understood, however, that such release will not operate to
release Purchaser from any indemnity obligations, if any, under Article IX. Each
Seller acknowledges that the Laws of many states provide substantially the
following: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.” Each Seller acknowledges that such provisions are
designed to protect a party from waiving claims which it does not know exist or
may exist. Nonetheless, each Seller agrees that, effective as of the Closing,
such Seller will be deemed to have waived any such provision. Each Seller
further agrees that such Seller shall not (a) institute any action or proceeding
based upon, arising out of, or relating to any of the released claims,
(b) participate, assist, or cooperate in any such action or proceeding or
(c) encourage, assist or solicit any third party to institute any such action or
proceeding. The foregoing provision shall not effect the waiver, release or
impairment of any right of a Seller pursuant to any continuing contractual
arrangement existing as of the Closing Date between such Seller and Company
and/or Company Subsidiary.

(b) Effective as of the Closing Date, Purchaser shall cause Company and Company
Subsidiary to release and discharge each Seller from any and all claims, demands
and causes of action, whether known or unknown, liquidated or contingent,
relating to, arising out of or in any way connected with the dealings of Company
and such Seller or Company Subsidiary and such Seller from the beginning of time
through the Closing, it being understood, however, that such release will not
operate to release such Seller from any indemnity obligations, if any, under
Article IX. Purchaser acknowledges that the Laws of many states provide
substantially the following: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME
OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.” Purchaser acknowledges that
such provisions are designed to protect a party from waiving claims which it
does not know exist or may exist. Nonetheless, Purchaser agrees that, effective
as of the Closing, Company and Company Subsidiary will be deemed to have waived
any such provision. Purchaser further agrees that it will cause Company and
Company Subsidiary not to (a) institute any action or proceeding based upon,
arising out of, or relating to any of the released claims, (b) participate,
assist, or cooperate in any such action or proceeding or (c) encourage, assist
or solicit any third party to institute any such action or proceeding. The
foregoing provision shall not effect the waiver, release or impairment of any
right of Company or Company Subsidiary pursuant to any continuing contractual
arrangement existing as of the Closing Date between Company or Company
Subsidiary and such Seller.

[Signature page follows]

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sellers and Purchaser have caused this Agreement to be
executed, in counterparts, as of the date first above written.

Purchaser:

ENVESTNET, INC.

By:     Name:   Title:  

Sellers:

MATRIX FINANCIAL SOLUTIONS, INC.

By:     Name:   Title:  

 

      J. Gibson Watson

 

      Geoffrey Selzer

 

      David Eral

 

      Michael Jacobs

 

      Nathan Behan

 

      David Bullwinkle

[Signature page to Stock Purchase Agreement]